Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

July 29, 2009

among

CIRCOR INTERNATIONAL, INC.,

as Borrower,

THE OTHER CREDIT PARTIES PARTY HERETO,

THE LENDERS PARTY HERETO,

as Lenders,

KEYBANK NATIONAL ASSOCIATION,

as an LC Issuer, Swing Line Lender and as the

Joint-Lead Arranger, Co-Bookrunner and Administrative Agent,

SUNTRUST BANK,

as Joint-Lead Arranger and Co-Bookrunner and Co-Syndication Agent,

SOVEREIGN BANK,

as Co-Syndication Agent,

ROYAL BANK OF CANADA,

as Documentation Agent,

and

BANK OF AMERICA, N.A.,

as Managing Agent,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I.   DEFINITIONS AND TERMS    1

Section 1.01

   Certain Defined Terms    1

Section 1.02

   Computation of Time Periods    25

Section 1.03

   Accounting Terms    25

Section 1.04

   Terms Generally    25

Section 1.05

   Currency Equivalents    25 ARTICLE II.   THE TERMS OF THE CREDIT FACILITY   
26

Section 2.01

   Establishment of the Credit Facility    26

Section 2.02

   Revolving Facility    26

Section 2.03

   Competitive Bid Loans    27

Section 2.04

   Swing Line Facility    29

Section 2.05

   Letters of Credit    31

Section 2.06

   Notice of Borrowing    35

Section 2.07

   Funding Obligations; Disbursement of Funds    36

Section 2.08

   Evidence of Obligations    37

Section 2.09

   Interest; Default Rate    38

Section 2.10

   Conversion and Continuation of Loans    39

Section 2.11

   Fees    40

Section 2.12

   Termination and Reduction of Revolving Commitments    41

Section 2.13

   Voluntary, Scheduled and Mandatory Prepayments of Loans    42

Section 2.14

   Method and Place of Payment    43

Section 2.15

   Guaranty by the Borrower    44

Section 2.16

   Extension of Termination Date    46 ARTICLE III.   INCREASED COSTS,
ILLEGALITY AND TAXES    48

Section 3.01

   Increased Costs, Illegality, etc.    48

Section 3.02

   Breakage Compensation    50

Section 3.03

   Net Payments    50

Section 3.04

   Increased Costs to LC Issuers    52

Section 3.05

   Change of Lending Office; Replacement of Lenders    52 ARTICLE IV.    
CONDITIONS PRECEDENT    53

Section 4.01

   Conditions Precedent at Closing Date    53

Section 4.02

   Conditions Precedent to All Credit Events    55

Section 4.03

   Conditions Precedent to Each Competitive Bid Borrowing    56

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page ARTICLE V.   REPRESENTATIONS AND WARRANTIES    56

Section 5.01

   Corporate Status    56

Section 5.02

   Corporate Power and Authority    57

Section 5.03

   No Violation    57

Section 5.04

   Governmental Approvals    57

Section 5.05

   Litigation    57

Section 5.06

   Use of Proceeds; Margin Regulations    57

Section 5.07

   Financial Statements    58

Section 5.08

   Solvency    58

Section 5.09

   No Material Adverse Change    58

Section 5.10

   Tax Returns and Payments    59

Section 5.11

   Title to Properties, etc.    59

Section 5.12

   Lawful Operations, etc.    59

Section 5.13

   Environmental Matters    59

Section 5.14

   Compliance with ERISA    60

Section 5.15

   Intellectual Property, etc.    60

Section 5.16

   Investment Company Act, etc.    60

Section 5.17

   Insurance    60

Section 5.18

   True and Complete Disclosure    60

Section 5.19

   Defaults    61

Section 5.20

   Anti-Terrorism Law Compliance    61

Section 5.21

   Indebtedness Agreements and Liens    61 ARTICLE VI.     AFFIRMATIVE COVENANTS
   61

Section 6.01

   Reporting Requirements    61

Section 6.02

   Books, Records and Inspections    64

Section 6.03

   Insurance    65

Section 6.04

   Payment of Taxes and Claims    65

Section 6.05

   Corporate Franchises    65

Section 6.06

   Compliance with Statutes, etc.    65

Section 6.07

   Compliance with Environmental Laws    65

Section 6.08

   Additional Subsidiary Guarantors and Foreign Pledges    66

Section 6.09

   Senior Debt    66

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page ARTICLE VII.     NEGATIVE COVENANTS    67

Section 7.01

   Changes in Business    67

Section 7.02

   Consolidation, Merger, Acquisitions, Asset Sales, etc.    67

Section 7.03

   Liens    68

Section 7.04

   Indebtedness    68

Section 7.05

   Investments and Guaranty Obligations    69

Section 7.06

   Restricted Payments    70

Section 7.07

   Financial Covenants    70

Section 7.08

   Limitation on Certain Restrictive Agreements    70

Section 7.09

   Transactions with Affiliates    71

Section 7.10

   Plan Terminations, Minimum Funding, etc.    71

Section 7.11

   Anti-Terrorism Laws    71

Section 7.12

   Material Agreements    71 ARTICLE VIII.   EVENTS OF DEFAULT    72

Section 8.01

   Events of Default    72

Section 8.02

   Remedies    73

Section 8.03

   Application of Certain Payments and Proceeds    74 ARTICLE IX.   THE
ADMINISTRATIVE AGENT    74

Section 9.01

   Appointment    74

Section 9.02

   Delegation of Duties    75

Section 9.03

   Exculpatory Provisions    75

Section 9.04

   Reliance by Administrative Agent    75

Section 9.05

   Notice of Default    76

Section 9.06

   Non-Reliance    76

Section 9.07

   No Reliance on Administrative Agent’s Customer Identification Program    76

Section 9.08

   [Reserved]    77

Section 9.09

   Indemnification    77

Section 9.10

   The Administrative Agent in Individual Capacity    77

Section 9.11

   Successor Administrative Agent    77

Section 9.12

   Other Agents    78

Section 9.13

   Defaulting Agents    78 ARTICLE X.   GUARANTY    78

Section 10.01

   Guaranty by the Subsidiary Guarantors, etc.    78

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page

Section 10.02

   Subordination    79

Section 10.03

   Subsidiary Guarantors’ Obligations Absolute    79

Section 10.04

   Waivers    81

Section 10.05

   Subrogation Rights    81

Section 10.06

   Separate Actions    81

Section 10.07

   Subsidiary Guarantors Familiar with Borrower’s Affairs    81

Section 10.08

   Solvency    82

Section 10.09

   Continuing Guaranty; Remedies Cumulative, etc.    82

Section 10.10

   Application of Payments and Recoveries    82

Section 10.11

   Enforcement Expenses    82

Section 10.12

   Right of Setoff    82

Section 10.13

   Reinstatement    83

Section 10.14

   Sale of Capital Stock of a Guarantor    83

Section 10.15

   Contribution Among Guarantors    83

Section 10.16

   Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc.    83

Section 10.17

   Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.    83

Section 10.18

   Termination    84

Section 10.19

   Enforcement Only by Administrative Agent    84

Section 10.20

   Effect of Stay    84 ARTICLE XI.     MISCELLANEOUS    84

Section 11.01

   Payment of Expenses etc.    84

Section 11.02

   Indemnification    85

Section 11.03

   Right of Setoff    85

Section 11.04

   Equalization    86

Section 11.05

   Notices    87

Section 11.06

   Successors and Assigns    88

Section 11.07

   No Waiver; Remedies Cumulative    90

Section 11.08

   Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    90

Section 11.09

   Counterparts    91

Section 11.10

   Integration    91

Section 11.11

   Headings Descriptive    92

Section 11.12

   Amendment or Waiver    92

Section 11.13

   Survival of Indemnities    93

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page

Section 11.14

   Domicile of Loans    93

Section 11.15

   Confidentiality    94

Section 11.16

   Limitations on Liability of the LC Issuers    94

Section 11.17

   General Limitation of Liability    95

Section 11.18

   No Duty    95

Section 11.19

   Lenders and Agent Not Fiduciary to Borrower, etc.    95

Section 11.20

   Survival of Representations and Warranties    95

Section 11.21

   Severability    95

Section 11.22

   Independence of Covenants    96

Section 11.23

   Interest Rate Limitation    96

Section 11.24

   Judgment Currency    96

Section 11.25

   USA Patriot Act    96

Section 11.26

   Defaulting Lenders    97

Section 11.27

   Impacted Lenders    97

EXHIBITS

 

Exhibit A-1        Form of Revolving Facility Note Exhibit A-2    Form of
Competitive Bid Note Exhibit A-3    Form of Swing Line Note Exhibit B-1    Form
of Notice of Borrowing Exhibit B-2    Form of Notice of Competitive Bid
Borrowing Exhibit B-3    Form of Notice of Continuation or Conversion Exhibit
B-4    Form of LC Request Exhibit C    Form of Compliance Certificate Exhibit D
   Form of Closing Certificate Exhibit E    Form of Assignment and Assumption
Agreement Exhibit F    Form of Pledge Agreement

SCHEDULES

 

Schedule 1    Commitments Schedule 2    Material Agreements Schedule 5.01   
Subsidiaries Schedule 5.14    ERISA Schedule 5.21(a)    Specific Indebtedness
Agreements Schedule 5.21(b)        Specific Liens Schedule 7.03    Permitted
Liens Schedule 7.04    Permitted Indebtedness Schedule 7.05    Permitted
Investments

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT is entered into as of July 29, 2009, among the following:

(i) CIRCOR INTERNATIONAL, INC., a Delaware corporation (herein, together with
its successors and assigns, the “Borrower”);

(ii) each Domestic Subsidiary of the Borrower signatory hereto (herein, together
with any other Domestic Subsidiary of the Borrower that becomes a party hereto
by joinder supplement or otherwise after the date hereof and together with their
respective successors and assigns, collectively, the “Subsidiary Guarantors”
and, individually, “Subsidiary Guarantor”);

(iii) the lenders from time to time party hereto (herein, together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, “Lender”);

(iv) KEYBANK NATIONAL ASSOCIATION, as joint-lead arranger, co-bookrunner and
administrative agent (herein, together with its successors and assigns, the
“Administrative Agent”), as the Swing Line Lender (as hereinafter defined) and
an LC Issuer (as hereafter defined);

(v) SUNTRUST BANK, as joint-lead arranger, co-bookrunner and co-syndication
agent;

(vi) SOVEREIGN BANK, as co-syndication agent;

(vii) ROYAL BANK OF CANADA, as documentation agent; and

(viii) BANK OF AMERICA, N.A., as managing agent.

RECITALS:

(1) The Borrower has requested that the Lenders, the Swing Line Lender and each
LC Issuer extend credit to the Borrower to refinance certain of the Borrower’s
existing indebtedness and to provide working capital and funds for other general
corporate purposes.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrower the credit facility provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interest of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

1



--------------------------------------------------------------------------------

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Administrative Agent from time to time) that
displays an average British Bankers Association Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided (and rounded to the nearest 1/16th
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent in its reasonable discretion, to be
the average (rounded to the nearest 1/16th of 1%) of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered to major banks in the London interbank market at approximately
11:00 A.M. (London time), two Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period for the same duration as such Interest Period.

“Adjusted Foreign Currency Rate” means with respect to each Interest Period for
any Foreign Currency Loan, (i) the rate per annum equal to the offered rate
appearing on the applicable electronic page of Reuters (or on the appropriate
page of any successor to or substitute for such service, or, if such rate is not
available, on the appropriate page of any generally recognized financial
information service, as selected by the Administrative Agent from time to time)
that displays an average British Bankers Acceptance Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period for deposits in the applicable Designated
Foreign Currency with a maturity comparable to such Interest Period, divided
(and rounded to the nearest 1/16th of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that if the rate referred to in clause (i) above is not
available at any such time for any reason, then the rate referred to in clause
(i) shall instead be the interest rate per annum, as determined by the
Administrative Agent in its reasonable discretion, to be the average (rounded to
the nearest 1/16th of 1%) of the rates per annum at which deposits in an amount
equal to the amount of such Foreign Currency Loan in the applicable Designated
Foreign Currency are offered to major banks in the London interbank market at
approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 15% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, any director or officer (or person functioning in a substantially
similar role) of the Borrower or any of its Subsidiaries shall be deemed an
Affiliate of the Borrower and its Subsidiaries. Notwithstanding the foregoing,
neither the Administrative Agent nor any Lender shall in any event be considered
an Affiliate of the Borrower or any of its Subsidiaries.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of Swing Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
Dollar Equivalent of the principal amounts of all Revolving Loans made by all
Lenders and outstanding at such time and (ii) the Dollar Equivalent of the
aggregate amount of the LC Outstandings at such time.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, restated, supplemented or otherwise modified.

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such laws may be
amended from time to time.

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A lender may have a different
Applicable Lending Office for Base Rate Loans, Eurodollar Loans and Foreign
Currency Loans.

“Applicable Margin” means:

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 275 basis points for
Base Rate Loans, and (B) 275 basis points for Fixed Rate Loans;

(ii) Commencing with the fiscal quarter of the Borrower ended on September 30,
2009, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

 

Leverage Ratio

   Applicable Margin for
Base Rate Loans    Applicable Margin
for Fixed Rate Loans

Greater than or equal to 2.25 to 1.00

   375 bps    375 bps

Greater than or equal to 1.75 to 1.00, but less than 2.25 to 1.00

   350 bps    350 bps

Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00

   325 bps    325 bps

Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00

   300 bps    300 bps

Less than 0.75 to 1.00

   275 bps    275 bps

 

3



--------------------------------------------------------------------------------

(iii) Changes in the Applicable Margin based upon changes in the Leverage Ratio
shall become effective on the third Business Day following the receipt by the
Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Leverage Ratio. Notwithstanding the
foregoing provisions, if at any time, the Borrower has failed to deliver timely
its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c), the Applicable Margin at such time shall be the highest number
of basis points indicated therefor in the above matrix unless waived by the
Administrative Agent and the Required Lenders, regardless of the Leverage Ratio
at such time (provided that the Applicable Margin shall be determined based on
the Leverage Ratio at and after such financial statements and Compliance
Certificate are delivered to the Administrative Agent and the Lenders). The
above matrix does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit and that is
administered or managed by a Lender or an Affiliate of a Lender.

“Asset Sale” means the sale, lease, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, amalgamations and liquidations of a corporation, partnership or
limited liability company of the interests therein of the Borrower or any
Subsidiary) by the Borrower or any Subsidiary to any Person of any of the
Borrower’s or such Subsidiary’s respective assets, provided that the term Asset
Sale specifically excludes any sales, transfers or other dispositions of
inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or
other property, real or personal, tangible or intangible, in each case in the
ordinary course of business.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.

“Assuming Lender” has the meaning provided in Section 2.16(c).

“Augmenting Lender” has the meaning provided in Section 2.02(b).

“Authorized Officer” means with respect to the Borrower or any Subsidiary, any
of the following officers: the Chairman, the President, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Assistant Treasurer or
the Corporate Controller or, in the case of any of the foregoing, such other
Person as is authorized in writing to act on behalf of the Borrower or such
Subsidiary and is reasonably acceptable to the Administrative Agent. Unless
otherwise qualified, all references herein to an Authorized Officer shall refer
to an Authorized Officer of the Borrower.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of (i) the rate of interest established by KeyBank, from time to
time, as its “prime rate,” whether or not publicly announced, which interest
rate may or may not be the lowest rate charged by it for commercial loans or
other extensions of

 

4



--------------------------------------------------------------------------------

credit; (ii) the Federal Funds Effective Rate in effect from time to time,
determined one Business Day in arrears, plus 1/2 of 1% per annum, and (iii) the
applicable Adjusted Eurodollar Rate for a Eurodollar Loan made that day with a
one month Interest Period, plus 1% per annum.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor, and the
respective successors and assigns of each of the foregoing.

“Borrower” has the meaning specified in the first paragraph of this Agreement.

“Borrower Guaranteed Obligations” has the meaning provided in Section 2.15(a).

“Borrowing” means a Revolving Borrowing, a Competitive Bid Borrowing or the
incurrence of a Swing Loan.

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
close and (ii) with respect to any matters relating to (A) Eurodollar Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
market, and (B) Foreign Currency Loans, any day on which commercial banks are
open for international business (including the clearing of currency transfers in
the relevant Designated Foreign Currency) in the principal financial center of
the home country of the applicable Designated Foreign Currency.

“Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of the Borrower or any of its Subsidiaries or
as a dividend, return of capital or other distribution in respect of any of the
Borrower’s or such Subsidiary’s Equity Interest.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Cash Dividend” means a Capital Distribution of the Borrower payable in cash to
the shareholders of the Borrower with respect to any class or series of Equity
Interest of the Borrower.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than 90 days from the date of
acquisition;

 

5



--------------------------------------------------------------------------------

(ii) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (z) any bank
(or the parent company of such bank) whose short-term commercial paper rating
from S&P is at least A-1, A-2 or the equivalent thereof or from Moody’s is at
least P-1, P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in
each case with maturities of not more than 90 days from the date of acquisition;

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

(v) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through
(iv) above;

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and

(ix) solely with respect to any Foreign Subsidiary of the Borrower, the
approximate equivalent of clauses (i) through (viii) above in the jurisdiction
in which such Foreign Subsidiary is organized or does business.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” means (i) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the 1934 Act, as then in effect), other than any of the Current Holder
Group, of shares representing more than 35% of the aggregate ordinary Voting
Power represented by the issued and outstanding capital stock of the Borrower;
(ii) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (A) nominated by
the Board of Directors of the Borrower nor (B) appointed by directors so
nominated; or (iii) the occurrence of a “change in control”, or other similar
provision, under or with respect to any Material Indebtedness Agreement.

 

6



--------------------------------------------------------------------------------

“Charges” has the meaning provided in Section 11.23.

“CIP Regulations” has the meaning provided in Section 9.07.

“Circor German Holdings” means Circor German Holdings L.L.C., a Delaware limited
liability company.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived in accordance with Section 11.12.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
and (ii) with respect to the Swing Line Lender, its Swing Line Commitment.

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Competitive Bid Borrowing” means the borrowing of Competitive Bid Loans from
each of the Lenders whose offer to make one or more Competitive Bid Loans as
part such borrowing has been accepted under the competitive bidding procedure
described in Section 2.03.

“Competitive Bid Fixed Rate Loan” has the meaning provided in Section 2.03(b).

“Competitive Bid Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.03.

“Competitive Bid Note” means a promissory note substantially in the form of
Exhibit A-2.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consenting Lender” has the meaning provided in Section 2.16(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

 

7



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of the Borrower and its Subsidiaries,
including, without limitation, impairment charges incurred in accordance with
FAS 142, all as determined for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

(a) Consolidated Net Income (calculated before deducting Consolidated Income Tax
Expense, Consolidated Interest Expense, Specified Restructuring Charges,
extraordinary or unusual items, non-cash charges related to expensing employee
stock options and other share-based payments as required by FAS 123(R), and
income or loss attributable to the equity in Affiliates) for such period, plus

(b) Consolidated Depreciation and Amortization Expense (to the extent deducted
in determining Consolidated Net Income) for such period;

provided, however, that Consolidated EBITDA for any Testing Period shall
(y) include the EBITDA for any Person or business unit that has been acquired by
the Borrower or any of its Subsidiaries for any portion of such Testing Period
prior to the date of acquisition and (z) exclude the EBITDA for any Person or
business unit that has been disposed of by the Borrower or any of its
Subsidiaries, for the portion of such Testing Period prior to the date of
disposition.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of the Borrower or any of its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the sum of (i) total
interest expense (including, without limitation, that which is capitalized and
that which is attributable to Capital Leases or Synthetic Leases) of the
Borrower and its Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries plus (ii) the net
amount payable (or minus the net amount receivable) under Interest Rate
Protection Agreements to which Borrower or any of its Subsidiaries are a party
during such period (irrespective of whether actually paid or received during
such period).

“Consolidated Net Income” means for any period, the net income (or loss) of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Consolidated Net Worth” means at any time, all amounts that, in conformity with
GAAP, would be included under the caption “total stockholders’ equity” (or any
like caption) on a consolidated balance sheet of the Borrower at such time.

“Consolidated Total Debt” means, on any date, the sum (without duplication) of
(i) all Indebtedness of the Borrower and of its Subsidiaries, all as determined
on a consolidated basis, minus (ii) the excess (if any) of (A) the aggregate
amount of cash and Cash Equivalents of the Borrower on such date (as set forth
in the Borrower’s public filings made pursuant to the 1934 Act) over
(B) $5,000,000.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Fixed Rate Loan for an additional Interest Period as provided in Section 2.10.

 

8



--------------------------------------------------------------------------------

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, pursuant to the Revolving Commitment of
each such Lender, (ii) the Swing Line Lender shall make Swing Loans to the
Borrower under the Swing Line Facility pursuant to the Swing Line Commitment,
and (iii) each LC Issuer shall issue Letters of Credit for the account of the LC
Obligors in accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time, and (ii) in the case of the Swing Line Lender, the principal amount of
Swing Loans outstanding at such time.

“Credit Party” means the Borrower or any Subsidiary Guarantor.

“Creditors” means the Administrative Agent, each LC Issuer, the Lenders,
Affiliates of the Lenders, the Designated Hedge Creditors, and the respective
successors and assigns of each of the foregoing.

“Current Holder Group” means Timothy P. Horne, Frederic B. Horne, George B.
Horne, Daniel W. Horne, Peter Horne and Deborah Horne and their respective
spouses and descendants, including any trust for the benefit of one or more of
the foregoing Persons.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Credit, the period commencing on the date the applicable
Defaulted Credit was required to be extended to the Borrower under this
Agreement (after giving effect to any applicable grace period) and ending on the
earlier of the following: (A) the date on which such Defaulted Credit with
respect to such Defaulting Lender has been funded or reduced to zero (whether by
the funding of such Defaulted Credit by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 11.26(b)) and
(B) the date on which the Borrower, the Administrative Agent and the Required
Lenders (and not including such Defaulting Lender in any such determination, in
accordance with Section 11.26(a)) waive the application of Section 11.26 with
respect to such Defaulted Credits of such Defaulting Lender in writing; (ii) in
the case of any Defaulted Payment, the period commencing on the date the
applicable Defaulted Payment was required to have been paid to any Agent, an LC
Issuer or other Lender under this Agreement (after giving effect to any
applicable grace period) and ending on the earlier of the following: (A) the
date on which such Defaulted Payment has been paid to such Agent, an LC Issuer
or other Lender, as applicable, together with (to the extent that such Person
has not otherwise been compensated by the Borrower for such Defaulted Payment)
interest thereon for each day from and including the date such amount is paid
but excluding the date of payment, at the Federal Funds Effective Rate and
(B) the date on which the Administrative Agent, an LC Issuer and such other
Lender to which such Defaulted Payment was due waive the application of
Section 11.26 with respect to such Defaulted Payments of such Defaulting Lender
in writing; and (iii) in the case of any Distress Event determined by the
Administrative Agent or the Required Lenders to exist, the period commencing on
the date that the applicable Distress Event was so determined to exist and
ending on the earlier of the following: (A) the

 

9



--------------------------------------------------------------------------------

date on which such Distress Event is determined by the Administrative Agent or
the Required Lenders to no longer exist and (B) such date as the Borrower and
the Administrative Agent agree, in their sole discretion, to waive the
application of Section 11.26 with respect to such Distress Event of such
Defaulting Lender.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a), and
(ii) with respect to any other amount, a rate per annum equal to 2% per annum
above the rate that would be applicable to Revolving Loans that are Base Rate
Loans pursuant to Section 2.09(a)(i).

“Defaulted Credit” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulting Lender” means any Lender (i) that has failed to fund any portion of
the Revolving Loans, participations in any Letter of Credit or participations in
Swing Loans required to be funded by it hereunder (each such Loan, a “Defaulted
Credit”) within three Business Days of the date required to be funded by it
hereunder, unless the subject of a good faith dispute, (ii) that has otherwise
failed to pay over to the Administrative Agent, an LC Issuer or any other Lender
any other amount required to be paid by it hereunder (each such payment, a
“Defaulted Payment”) within three Business Days of the date when due, unless the
subject of a good faith dispute, (iii) that has given written notice to the
Administrative Agent, and LC Issuer or any Lender or has otherwise publicly
announced that such Lender will or expects to become a Defaulting Lender under
clause (i) or clause (ii) of this definition or (iv) as to which a Distress
Event has occurred, in each case, for so long as the applicable Default Period
is in effect.

“Designated Foreign Currency” means Euros, Canadian Dollars, British pounds,
Australian dollars or any other currency (other than Dollars) approved in
writing by the Lenders and that is freely traded and exchangeable into Dollars.

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which the Borrower or any of its Subsidiaries is a party and
as to which a Lender or any of its Affiliates is a counterparty that, pursuant
to a written instrument signed by the Administrative Agent, has been designated
as a Designated Hedge Agreement so that the Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of the Guaranty to the extent the Guaranty provides guarantees for
creditors of the Borrower or any Subsidiary under Designated Hedge Agreements.

“Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

“Disclosed Matters” means the disclosures made by the Borrower and its
Subsidiaries regarding environmental and asbestos litigation related matters
(i) in any of the Borrower’s publicly available filings made with the SEC prior
to the Closing Date or (ii) in writing to the Lenders prior to the Closing Date.

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (a) a voluntary or involuntary case (or comparable proceeding) with
respect to such Distressed Person has been commenced with respect to such
Distressed Person under the Bankruptcy Code, (b) a custodian, conservator,
receiver or similar official has been appointed for such Distressed Person or
for any substantial part of such Distressed Person’s assets or (c) such
Distressed Person has made a general assignment for the benefit of creditors or
has otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person or its assets to be,
insolvent or bankrupt.

 

10



--------------------------------------------------------------------------------

“Distressed Person” has the meaning specified in the definition of “Distress
Event”.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, (ii) with respect to a Foreign Currency Loan to be made,
the Dollar equivalent of the amount of such Foreign Currency Loan, determined by
the Administrative Agent on the basis of its spot rate at approximately 11:00
A.M. London time on the date two Business Days before the date such Foreign
Currency Loan is to be made, for the purchase of the relevant Designated Foreign
Currency with Dollars for delivery on the date such Foreign Currency Loan is to
be made, (iii) with respect to any Letter of Credit to be issued in any
Designated Foreign Currency, the Dollar equivalent of the Stated Amount of such
Letter of Credit, determined by the applicable LC Issuer on the basis of its
spot rate at approximately 11:00 A.M. London time on the date two Business Days
before the issuance of such Letter of Credit, for the purchase of the relevant
Designated Foreign Currency with Dollars for delivery on such date of issuance,
and (iv) with respect to any other amount not denominated in Dollars, and with
respect to Foreign Currency Loans and Letters of Credit issued in any Designated
Foreign Currency at any other time, the Dollar equivalent of such amount,
Foreign Currency Loan or Letter of Credit, as the case may be, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
London time on the date for which the Dollar equivalent amount of such amount,
Foreign Currency Loan or Letter of Credit, as the case may be, is being
determined, for the purchase of the relevant Designated Foreign Currency with
Dollars for delivery on such date.

“Domestic Credit Party” means the Borrower or any Subsidiary Guarantor.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, the net income for
such Person for such period plus the sum of the amounts for such period included
in determining such net income in respect of (i) interest expense, (ii) income
tax expense, and (iii) depreciation and amortization expense, in each case as
determined in accordance with GAAP.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, however, that notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, orders, written notices
of non-compliance or violation, or administrative or judicial proceedings
arising in any way under any Environmental Law or any permit issued under any
such law (hereafter “Claims”), including, without limitation, (i) any and all
Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release of any
Hazardous Materials or arising from alleged injury or threat of injury to
health, safety or the environment.

 

11



--------------------------------------------------------------------------------

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
the Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq., the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged into equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a
result of the Borrower or a Subsidiary of the Borrower being or having been a
general partner of such Person.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement, dated as of December 20,
2005 (as amended), by and among the Borrower, the lenders party thereto and
KeyBank National Association, as agent for such lenders.

“Extension Date” has the meaning provided in Section 2.16(b).

“Extension Request Date” has the meaning provided in Section 2.16(a).

“Facility Fee Rate” means 50.00 basis points.

“Facility Fees” has the meaning provided in Section 2.11(a).

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letters” means the letters, (i) dated June 17, 2009, from KeyBank to the
Borrower and (ii) dated June 25, 2009, from SunTrust Bank to the Borrower, each
of which details certain fees payable by the Borrower in connection with this
Agreement.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Financial Projections” has the meaning provided in Section 5.07(b).

“Fixed Rate Loan” means any Eurodollar Loan or Foreign Currency Loan.

“Foreign Currency Loan” means each Revolving Loan denominated in a Designated
Foreign Currency and bearing interest at a rate based upon the Adjusted Foreign
Currency Rate.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” means any of the Subsidiary Guarantors and any other person that
executes and delivers a Guaranty to the Administrative Agent

“Guaranty” means any of the following: (i) the guaranty by the Borrower in
Section 2.15, (ii) the guaranty by the Subsidiary Guarantors in Article X and
(iii) a guaranty, in form and substance reasonably satisfactory to the
Administrative Agent, executed by one of more Persons in favor of the
Administrative Agent for the benefit of the Creditors under which such Persons
guarantee payment and performance of the Obligations.

 

13



--------------------------------------------------------------------------------

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (ii) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “restricted hazardous materials,” “extremely hazardous
wastes,” “restrictive hazardous wastes,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar meaning and regulatory
effect, under any applicable Environmental Law.

“Hedge Agreement” means (i) any Interest Rate Protection Agreement, (ii) any
currency swap or option agreement, foreign exchange contract, forward currency
purchase agreement or similar currency management agreement or arrangement or
(iii) any Commodities Hedge Agreement.

“Immaterial Subsidiary” means, for any day, any Subsidiary of the Borrower that
the Borrower has designated as an “Immaterial Subsidiary” for purposes of this
Agreement in a written notice to the Administrative Agent; provided that the
following are true on such day: (i) the aggregate assets of all such
Subsidiaries (calculated on a book value basis) does not exceed 10% of the
aggregate assets (calculated on a book value basis) of the Borrower and its
Subsidiaries as of the most recent fiscal quarter-end of the Borrower, and
(ii) that portion of Consolidated EBITDA attributable solely to such
Subsidiaries for the period of four consecutive fiscal quarters most recently
ended prior to such day does not exceed 10% of Consolidated EBITDA for the
Borrower and its Subsidiaries for such period; and further provided that the
Borrower may from time to time, by written notice to the Administrative Agent,
cause any Subsidiary that it has designated as an “Immaterial Subsidiary”
hereunder to be no longer treated as or deemed an “Immaterial Subsidiary” for
purposes of this Agreement.

“Impacted Lender” means any Lender as to which the Administrative Agent, an LC
Issuer or the Swing Line Lender has a reasonable belief in good faith that such
Lender has defaulted in fulfilling its obligations (as a lender, letter of
credit issuer or issuer of bank guarantees and including, but not limited to,
funding or paying when due loan requests, swingline participations, letter of
credit participations, pro rata sharing obligations and expense and
indemnification obligations) under one or more other syndicated credit
facilities, unless such potential default by such Lender is the subject of a
good faith dispute.

“Increasing Lender” has the meaning provided in Section 2.02(b).

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) all obligations, contingent or
otherwise, of such Person in respect of letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder (for the
avoidance of doubt, excluding specifically any obligations relating to letters
of credit supporting obligations constituting Indebtedness hereunder); (v) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (vi) all indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such indebtedness has been
assumed; (vii) all Capitalized Lease Obligations of such Person; (viii) the
present value, determined on the basis of the implicit interest rate, of all
basic rental obligations under all Synthetic Leases of such Person; (ix) all
obligations of such Person with respect to asset securitization financing;
(x) all net obligations of such Person under Hedge Agreements; (xi) the full
outstanding balance of trade receivables, notes or other instruments sold with
full recourse (and the portion thereof subject to potential recourse, if sold
with limited recourse), other than in any such case any thereof sold solely for
purposes of collection of delinquent accounts; and (xii) all Guaranty
Obligations of such Person; provided, however, that (y) neither trade payables,
deferred revenue, taxes nor other similar accrued expenses, in each case arising
in the ordinary course of business, shall constitute Indebtedness; and (z) the
Indebtedness of any Person shall in any event include (without duplication) the
Indebtedness of any other entity (including any general partnership in which
such Person is a general partner) to the extent such Person is liable thereon as
a result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide expressly
that such Person is not liable thereon.

“Indemnitees” has the meaning provided in Section 11.02.

“Insolvency Event” means, with respect to any Person, (i) the commencement of a
voluntary case by such Person under the Bankruptcy Code or the seeking of relief
by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or bankrupt;
(vii) any order of relief or other order approving any such case or proceeding
is entered; (viii) such Person suffers any appointment of any conservator or the
like for it or any substantial part of its property that continues undischarged
or unstayed for a period of 60 days; (ix) such Person makes a general assignment
for the benefit of creditors or generally does not pay its debts as such debts
become due; or (x) any corporate (or similar organizational) action is taken by
such Person for the purpose of effecting any of the foregoing.

“Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Interest Expense.

 

15



--------------------------------------------------------------------------------

“Interest Period” means, with respect to each Fixed Rate Loan, a period of one,
two, three or six months (or nine or twelve months if offered by all Lenders) as
selected by the Borrower; provided, however, that (i) the initial Interest
Period for any Borrowing of such Fixed Rate Loan shall commence on the date of
such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (iv) no Interest Period for any Fixed Rate Loan may be selected
that would end after the Revolving Facility Termination Date; and (v) if, upon
the expiration of any Interest Period, the Borrower has failed to (or may not)
elect a new Interest Period to be applicable to the respective Borrowing of
Fixed Rate Loans as provided above, the Borrower shall be deemed to have elected
to Convert such Borrowing to Base Rate Loans effective as of the expiration date
of such current Interest Period or, in the case of any Foreign Currency Loan,
the Borrower shall be required to repay the same in full.

“Interest Rate Protection Agreement” means any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
interest rate management agreement or arrangement, in each case providing for
the transfer or mitigation of interest risks either generally or under specific
contingencies.

“Investment” means (i) any direct or indirect purchase or other acquisition by a
Person of any Equity Interest of any other Person; (ii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand) or
extension of credit to, guarantee or assumption of debt or purchase or other
acquisition of any other Indebtedness of, any Person by any other Person; or
(iii) the purchase, acquisition or investment of or in any stocks, bonds, mutual
funds, notes, debentures or other securities, or any deposit account,
certificate of deposit or other investment of any kind.

“Judgment Amount” has the meaning provided in Section 11.24.

“KeyBank” means KeyBank National Association.

“LC Commitment Amount” means $60,000,000 or the Dollar Equivalent thereof in
Designated Foreign Currency.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to Section 2.11(c) or
Section 2.11(d) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means KeyBank or any of its Affiliates, or such other Lender that is
requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent.

 

16



--------------------------------------------------------------------------------

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
Dollar Equivalent of the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unreimbursed Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g)(i).

“LC Participation” has the meaning provided in Section 2.05(g)(i).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.08(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

“Leverage Ratio” means, for any Testing Period, the ratio of (i) Consolidated
Total Debt to (ii) Consolidated EBITDA.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any Revolving Loan, Competitive Bid Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, each Guaranty, each Pledge
Agreement (if any), the Fee Letters, each Letter of Credit and each other LC
Document.

“Loss” has the meaning provided in Section 11.24.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Effect” means any or all of the following: (i) any material
adverse effect on the business, operations, property or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of the Borrower or the Credit Parties, taken as a whole,
to perform its or their obligations under any of the Loan Documents; (iii) any
material adverse effect on the ability of the Borrower and its Subsidiaries,
taken as a whole, to pay their liabilities and obligations as they mature or
become due; or (iv) any material adverse effect on the validity, effectiveness
or enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party; provided, however, that, none of the Disclosed Matters
shall be deemed to have had or constitute a

 

17



--------------------------------------------------------------------------------

Material Adverse Effect for purposes of the representations and warranties set
forth in Section 5.05 and Section 5.13 hereof, or would constitute an Event of
Default under Section 8.01(j) hereof, except to the extent that there is a
change in the status of such Disclosed Matters after the Closing Date which has
had a Material Adverse Effect.

“Material Agreements” means those agreements listed on Schedule 2.

“Material Indebtedness” means, as to the Borrower or any of its Subsidiaries,
any particular Indebtedness of the Borrower or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $25,000,000
(or the Dollar Equivalent thereof).

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,500,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), with minimum increments thereafter of $1,000,000 (or the Dollar
Equivalent thereof in any Designated Foreign Currency), (ii) with respect to any
Eurodollar Loan or Foreign Currency Loan, $1,500,000 (or the Dollar Equivalent
thereof in any Designated Foreign Currency), with minimum increments thereafter
of $1,000,000 (or the Dollar Equivalent thereof in any Designated Foreign
Currency), and (iii) with respect to Swing Loans, $500,000, with minimum
increments thereafter of $100,000.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Non-Consenting Lender” has the meaning provided in Section 2.16(b).

“Non-Increasing Lender” has the meaning in Section 2.02(b).

“Note” means a Revolving Facility Note, Competitive Bid Note or a Swing Line
Note, as applicable.

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

“Notice of Competitive Bid Borrowing” has the meaning provided in
Section 2.03(b).

 

18



--------------------------------------------------------------------------------

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Kathy Koenig (facsimile:
(216) 370-6113), or such other office as the Administrative Agent may designate
in writing to the Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer
pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s articles (certificate) of incorporation, or
equivalent formation documents, and bylaws (regulations), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and, in the case of any limited liability company,
includes any operating agreement, and, in each case, and any amendments to any
of the foregoing.

“Original Due Date” has the meaning provided in Section 11.24.

“Payment Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Kathy Koenig (facsimile:
(216) 370-6113), or such other office(s), as the Administrative Agent may
designate to the Borrower in writing from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” means any Acquisition as to which all of the following
conditions are satisfied:

(i) such Acquisition involves a line or lines of business that is or are, in the
good faith discretion of the Borrower’s management, complementary to the lines
of business in which the Borrower and its Subsidiaries, considered as an
entirety, are engaged on the Closing Date;

(ii) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(iii) the Borrower would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (v) below), be in
compliance with each of the financial covenants contained in Section 7.07;

 

19



--------------------------------------------------------------------------------

(iv) the sum of (A) the Borrower’s unrestricted cash and Cash Equivalents and
(B) the amount of the Unused Commitment shall be equal to or greater than
$5,000,000, both immediately before and after giving effect to such Acquisition;
and

(v) at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $30,000,000, the Borrower shall
have delivered to the Administrative Agent (A) a certificate of an Authorized
Officer demonstrating, in reasonable detail, the computation of the financial
covenants referred to in Section 7.07 on a pro forma basis, such pro forma
ratios being determined as if (y) such Acquisition had been completed at the
beginning of the most recent Testing Period for which financial information for
the Borrower and the business or Person to be acquired, is available, and
(z) any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period, and
(B) historical financial statements relating to the business or Person to be
acquired and such other information as the Administrative Agent may reasonably
request.

“Permitted Foreign Subsidiary Investments” means Investments by a Credit Party
to or in a Foreign Subsidiary made on or after the Closing Date in the ordinary
course of business, so long as the aggregate amount of all such Investments by
all Credit Parties does not, at any time, exceed $125,000,000.

“Permitted Lien” means any Lien permitted by Section 7.03.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means any Multi-Employer Plan or Single-Employer Plan.

“Pledge Agreement” means each pledge agreement, share charge or similar
agreement, in each case, in form and substance satisfactory to the
Administrative Agent, executed and delivered by the Borrower and/or any
Subsidiary Guarantor to the Administrative Agent, for the benefit of the Lenders
pursuant to Section 6.08(b).

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Purchase Date” has the meaning provided in Section 2.04(c).

“Quoted Rate” means, with respect to any Swing Loan, the interest rate quoted to
the Borrower by the Swing Line Lender and agreed to by the Borrower as being the
interest rate applicable to such Swing Loan.

“RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et. seq.

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

20



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release” or “Released” has the meaning stated in Section 101(22) of CERCLA.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Required Lenders” means, (i) at any time prior to the date on which the
Commitments have been terminated, Lenders whose Credit Facility Exposure and
Unused Revolving Commitments constitute more than 50% of the sum of the
Aggregate Credit Facility Exposure and the Unused Total Revolving Commitment,
and (ii) at any time on or after the date on which the Commitments have been
terminated, the Lenders that hold more than 50% of the sum of (A) the Aggregate
Revolving Facility Exposure, (B) the outstanding principal amount of Swing
Loans, and (C) the outstanding principal amount of Competitive Bid Loans;
provided that, as set forth in Section 11.26, the Commitment of, and the portion
of the sum of the Aggregate Credit Facility Exposure and the Unused Total
Revolving Commitment held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Restricted Payment” means (i) any Capital Distribution; or (ii) any amount paid
by the Borrower or any of its Subsidiaries in repayment, redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Fixed Rate Loans the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans and to participate in Letters of Credit in
the amount set forth opposite such Lender’s name in Schedule 1 as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.12(c) or
increased from time to time pursuant to Section 2.02(b) or adjusted from time to
time as a result of assignments to or from such Lender pursuant to
Section 11.06.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) the principal amount of Revolving Loans made by
such Lender and outstanding at such time, and (ii) such Lender’s share of the LC
Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1.

 

21



--------------------------------------------------------------------------------

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1.

“Revolving Facility Termination Date” means the earlier of (i) January 29, 2013,
or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Single-Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, if any such plan has been terminated, to which the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

“Special Subsidiary” means any of (i) Circor German Holdings and (ii) any
Subsidiary of the Borrower substantially all of the assets of which are equity
interests in one or more Foreign Subsidiaries of the Borrower.

“Specified Restructuring Charges” means, for any period, non-recurring
restructuring or special charges taken (in accordance with GAAP) in connection
with plant closings and/or the consolidation of operations that consist of
(i) charges for severance payments, (ii) charges for moving and relocation
expenses, and (iii) non-cash charges for the write-downs of the book value of
assets.

“Standard Permitted Lien” means any of the following: (i) Liens for taxes not
yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens created by this Agreement or the other Loan Documents;
(iv) Liens arising from judgments, decrees or attachments in

 

22



--------------------------------------------------------------------------------

circumstances not constituting an Event of Default under Section 8.01(g);
(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements; (vi) easements, rights-of-way, zoning or other
restrictions, charges, encumbrances, defects in title, prior rights of other
persons, and obligations contained in similar instruments, in each case that do
not secure Indebtedness and do not involve, either individually or in the
aggregate, (A) a substantial disruption of the business activities of the
Borrower and its Subsidiaries considered as an entirety, or (B) a Material
Adverse Effect; (vii) Liens arising from the rights of lessors under leases
(including financing statements regarding property subject to lease) not in
violation of the requirements of this Agreement, provided that such Liens are
only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor); and
(viii) rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the UCC.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent and
the Required Lenders.

“Subordinated Obligations” has the meaning provided in Section 10.02.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantor” has the meaning provided in the first paragraph of this
Agreement.

“Swing Line Commitment” means $10,000,000.

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means KeyBank.

 

23



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-3.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than 15 days, and
(ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Taxes” has the meaning provided in Section 3.03(a).

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of the Borrower then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) or increased
pursuant to Section 2.02(b). As of the Closing Date, the amount of the Total
Revolving Commitment is $190,000,000.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan, a Eurodollar Loan or a Foreign Currency Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“United States” and “U.S.” each means United States of America.

“Unreimbursed Drawing” means, with respect to any Letter of Credit, the
aggregate Dollar or Dollar Equivalent amount, as applicable, of the draws made
on such Letter of Credit that have not been reimbursed by the Borrower or the
applicable LC Obligor or converted to a Revolving Loan pursuant to
Section 2.05(f)(i), and, in each case, all interest that accrues thereon
pursuant to this Agreement.

“Unused Commitment” means, at any time, the excess of (i) the Total Revolving
Commitment at such time over (ii) the Aggregate Credit Facility Exposure at such
time.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

 

24



--------------------------------------------------------------------------------

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time.

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

Section 1.05 Currency Equivalents. Except as otherwise specified herein, all
references herein or in any other Loan Document to a dollar amount shall mean
such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount in any Designated Foreign Currency. The Dollar
Equivalent of any amount shall be determined in accordance with the definition
of “Dollar Equivalent”; provided, however, that notwithstanding the foregoing or
anything elsewhere in this Agreement to the contrary, in calculating the Dollar
Equivalent of any amount for purposes of determining (i) the Borrower’s
obligation to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b), or (ii) the Borrower’s ability to request additional Loans or
Letters of Credit pursuant to the Commitments, the Administrative Agent may, in
the case of either of the foregoing, in its discretion, calculate the Dollar
Equivalent of such amount on any Business Day selected by the Administrative
Agent.

 

25



--------------------------------------------------------------------------------

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Revolving Commitment, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

Section 2.02 Revolving Facility.

(a) Generally. During the Revolving Facility Availability Period, each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
make a Revolving Loan or Revolving Loans to the Borrower from time to time
pursuant to such Lender’s Revolving Commitment, which Revolving Loans (i) may,
except as set forth herein, at the option of the Borrower, be incurred and
maintained as, or Converted into, Revolving Loans that are Base Rate Loans,
Eurodollar Loans or Foreign Currency Loans, in each case denominated in Dollars
or a Designated Foreign Currency, provided that all Revolving Loans made as part
of the same Revolving Borrowing shall consist of Revolving Loans of the same
Type; (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (B) the sum of (1) the Aggregate
Revolving Facility Exposure, (2) the outstanding principal amount of Swing
Loans, and (3) the outstanding principal amount of Competitive Bid Loans, would
exceed the Total Revolving Commitment, or (C) the Borrower would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b).

(b) Increase in Revolving Commitments. The Borrower may, by written notice to
the Administrative Agent, request that the Total Revolving Commitment be
increased by an amount not to exceed $30,000,000 in the aggregate for all such
increases from the Closing Date until the Revolving Facility Termination Date,
provided that no Default or Event of Default has occurred and is continuing at
the time of such request and on the date of any such increase. The
Administrative Agent shall deliver a copy of such request to each Lender. The
Borrower shall set forth in each such request the amount of the requested
increase in the Total Revolving Commitment (which amount shall be in minimum
increments of $10,000,000 and a minimum amount of at least $10,000,000) and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more than 60 days after the date of such notice
and that, in any event, must be at least 180 days prior to the Revolving
Facility Termination Date), and shall offer each Lender the opportunity to
increase its Revolving Commitment by its Revolving Facility Percentage of the
proposed increased amount. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Administrative Agent’s notice, either agree to increase its Revolving Commitment
by all or a portion of the offered amount (each such Lender so agreeing being an
“Increasing Lender”) or decline to increase its Revolving Commitment (and any
such Lender that does not deliver such a notice within such period of 10 days
shall be deemed to have declined to increase its Revolving Commitment and each
Lender so declining or being deemed to have declined being a “Non-Increasing
Lender”). If, on the 10th day after the Administrative Agent shall have
delivered notice as set forth above, the Increasing Lenders shall have agreed
pursuant to the preceding sentence to increase their Revolving Commitments by an
aggregate amount less than the

 

26



--------------------------------------------------------------------------------

increase in the Total Revolving Commitment requested by the Borrower, the
Borrower may arrange for one or more banks or other entities that are Eligible
Assignees, in each case reasonably acceptable to the Administrative Agent (each
such Person so agreeing being an “Augmenting Lender”), to commit to making
Revolving Loans pursuant to a Revolving Commitment hereunder in an amount no
less than $10,000,000, and the Borrower and each Augmenting Lender shall execute
all such documentation as the Administrative Agent shall reasonably specify to
evidence its Revolving Commitment and/or its status as a Lender with a Revolving
Commitment hereunder. Any increase in the Total Revolving Commitment may be made
in an amount that is less than the increase requested by the Borrower if the
Borrower is unable to arrange for, or chooses not to arrange for, Augmenting
Lenders.

Each of the parties hereto agrees that the Administrative Agent may take any and
all actions as may be reasonably necessary to ensure that after giving effect to
any increase in the Total Revolving Commitment pursuant to this Section 2.02,
the outstanding Revolving Loans (if any) are held by the Lenders with Revolving
Commitments in accordance with their new Revolving Facility Percentages. This
may be accomplished at the discretion of the Administrative Agent: (w) by
requiring the outstanding Loans to be prepaid with the proceeds of new
Borrowings; (x) by causing the Non-Increasing Lenders to assign portions of
their outstanding Loans to Increasing Lenders and Augmenting Lenders; (y) by
permitting the Borrowings outstanding at the time of any increase in the Total
Revolving Commitment pursuant to this Section 2.02(b) to remain outstanding
until the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Borrowings other than in accordance with their new
Revolving Facility Percentages; or (z) by any combination of the foregoing. Any
prepayment or assignment described in this paragraph (b) shall be subject to
Section 3.02, but otherwise without premium or penalty.

Section 2.03 Competitive Bid Loans.

(a) Generally. Each Lender severally agrees that the Borrower may make
Competitive Bid Borrowings under this Section 2.03 from time to time on any
Business Day during the period from the Closing Date until the date occurring 30
days prior to the Revolving Facility Termination Date in the manner set forth
below; provided that Borrower shall not be permitted to request any Competitive
Bid Borrowing (and no Lender shall be required to make any Competitive Bid Loan)
if after giving effect thereto the sum of (1) the Aggregate Revolving Facility
Exposure, (2) the outstanding principal amount of Swing Loans, and (3) the
outstanding principal amount of Competitive Bid Loans, would exceed the Total
Revolving Commitment.

(b) Requests for Competitive Bid Borrowings. The Borrower may request a
Competitive Bid Borrowing under this Section 2.03 by delivering to the
Administrative Agent a written notice of such request substantially in the form
of Exhibit B-2 (each such notice, a “Notice of Competitive Bid Borrowing”),
specifying therein the requested (a) date of such proposed Competitive Bid
Borrowing, (b) aggregate amount of such proposed Competitive Bid Borrowing,
(c) interest rate basis and day count convention to be offered by the Lenders,
(d) currency of such proposed Competitive Bid Borrowing, (e) in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Loans, the initial Interest
Period, or in the case of a Competitive Bid Borrowing consisting of Competitive
Bid Fixed Rate Loans, the maturity date for repayment of each Competitive Bid
Fixed Rate Loan to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 180 days
after the date of such Competitive Bid Borrowing and (B) the Revolving Facility
Termination Date), (f) interest payment date or dates relating thereto,
(g) location of the Borrower’s account to which funds are to be advanced and
(h) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (i) 1:00 P.M. (local time at its Notice Office) at least two Business
Days prior to the date of the proposed Competitive Bid Borrowing, if the
Borrower shall specify in the Notice of Competitive Bid Borrowing

 

27



--------------------------------------------------------------------------------

that the rates of interest to be offered by the Lenders shall be fixed rates per
annum (the Competitive Bid Loans comprising any such Competitive Bid Borrowing
being referred to herein as “Competitive Bid Fixed Rate Loans”) and that the
Competitive Bid Loans comprising such proposed Competitive Bid Borrowing shall
be denominated in Dollars, and (ii) 1:00 P.M. (local time at its Notice Office)
at least four Business Days prior to the date of the proposed Competitive Bid
Borrowing, if the Borrower shall specify in the Notice of Competitive Bid
Borrowing that the Competitive Bid Loans comprising such Competitive Bid
Borrowing shall be Eurodollar Loans or Competitive Bid Fixed Rate Loans
denominated in any Foreign Currency. Each Notice of Competitive Bid Borrowing
shall be irrevocable and binding on the Borrower. The Administrative Agent shall
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from the Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

(c) Offers to Make Competitive Bid Loans. Upon the Borrower’s request in
accordance with subpart (b) above, each Lender may, if, in its sole discretion,
it elects to do so, irrevocably offer to make one or more Competitive Bid Loans
to the Borrower at a rate or rates of interest specified by such Lender in its
sole discretion, by notifying the Administrative Agent, (i) before 11:00 A.M.
(local time at its Notice Office) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Competitive
Bid Fixed Rate Loans denominated in Dollars, and (ii) before 11:00 A.M. (local
time at its Notice Office) three Business Days before the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Eurodollar Loans or Competitive Bid Fixed Rate Loans denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Loan which such Lender would be willing to make as part of such Competitive
Bid Borrowing (which amounts or the Dollar Equivalent thereof may, subject to
the proviso to the first sentence of Section 2.03(a), exceed such Lender’s
Commitment, if any), the rate or rates of interest therefor. Notwithstanding the
foregoing, no Lender shall make an offer to make any Competitive Bid Loan
pursuant to this Section if the making of such Competitive Bid Loan would result
in an obligation by the Borrower to reimburse or otherwise compensate such
Lender for any withholding or other tax pursuant to Section 3.03 or otherwise
reimburse, compensate or indemnify such Lender for any increased costs pursuant
to Section 3.01 or otherwise. If any Lender shall elect not to make such an
offer, such Lender shall so notify the Administrative Agent before 10:00 A.M.
(local time at its Notice Office) on the date on which notice of such election
is to be given to the Administrative Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Loan as part
of such Competitive Bid Borrowing; provided that the failure by any Lender to
give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Loan as part of such proposed Competitive Bid Borrowing.

(d) Acceptance or Cancellation of Competitive Bid Loan.

(i) The Borrower shall, (A) before 1:00 P.M. (local time at its Notice Office)
on the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Competitive Bid Fixed Rate Loans
denominated in Dollars, and (B) before 1:00 P.M. (local time at its Notice
Office) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Eurodollar
Loans or Competitive Bid Fixed Rate Loans denominated in any Foreign Currency,
either:

(1) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(2) accept one or more of the offers made by any Lender or Lenders pursuant to
subpart (c) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to

 

28



--------------------------------------------------------------------------------

or greater than the minimum amount, and equal to or less than the maximum
amount, notified to the Borrower by the Administrative Agent on behalf of such
Lender for such Competitive Bid Loan pursuant to subpart (c) above) to be made
by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to subpart (c) above by giving the
Administrative Agent notice to that effect. The Borrower shall accept the offers
made by any Lender or Lenders to make Competitive Bid Loans in order of the
lowest to the highest rates of interest offered by such Lenders. If two or more
Lenders have offered the same interest rate, the amount to be borrowed at such
interest rate will be allocated among such Lenders in proportion to the amount
that each such Lender offered at such interest rate.

(ii) If the Borrower proposing the Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is cancelled pursuant
to subpart (d)(i)(1) above, the Administrative Agent shall give prompt notice
thereof to the Lenders and such Competitive Bid Borrowing shall not be made.

(iii) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to (d)(i)(2) above, the Administrative Agent shall promptly
notify (A) each Lender that has made an offer to make a Competitive Bid Loan, of
the date and aggregate amount of such Competitive Bid Borrowing and whether or
not any such offer or offers made by such Lender have been accepted by the
Borrower, (B) each Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Loan to be made
by such Lender as part of such Competitive Bid Borrowing, and (C) each Lender
that is to make a Competitive Bid Loan as part of such Competitive Bid
Borrowing, upon receipt, that the Administrative Agent has received forms of
documents appearing to fulfill the applicable conditions set forth in Article
IV.

(iv) If the Borrower notifies the Administrative Agent that it accepts one or
more of the offers made by any Lender or Lenders to make a Competitive Bid Loan,
such notice of acceptance shall be irrevocable and binding on the Borrower. The
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article IV,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Competitive Bid Loan to be made by such Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Loan, as a result of
such failure, is not made on such date.

Section 2.04 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to the Borrower from time to time, which Swing
Loans (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made only in U.S. Dollars; (iii) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (iv) may only
be made if after giving effect thereto (A) the aggregate principal amount of
Swing Loans outstanding does not exceed the Swing Line Commitment, and (B) the
sum of (1) the Aggregate Revolving Facility Exposure, (2) the outstanding
principal amount of Swing Loans, and (3) the outstanding principal amount of
Competitive Bid Loans, would exceed the Total Revolving Commitment; (v) shall
not be made if, after giving effect thereto, the Borrower would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b); and (vi) shall not be made if the proceeds thereof would be
used to repay, in whole or in part, any outstanding Swing Loan.

 

29



--------------------------------------------------------------------------------

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(h) in
respect of the Borrower has occurred, the Borrower. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans consisting of Base Rate Loans in
the amount of the Swing Loans to which it relates. Each Lender with a Revolving
Commitment (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 4.02 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrower in
the amount of such Lender’s Revolving Facility Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
Each such Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 1:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Domestic Lending
Office), or not later than 1:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Lender after such time.
The proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

 

30



--------------------------------------------------------------------------------

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuance at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars or any
Designated Foreign Currency and in each case in such form as may be approved by
such LC Issuer and the Administrative Agent; provided, however, that
notwithstanding the foregoing, no LC Issuance shall be made if, after giving
effect thereto, (i) the LC Outstandings would exceed the LC Commitment Amount,
(ii) the Revolving Facility Exposure of any Lender would exceed such Lender’s
Revolving Commitment, (iii) the sum of (A) the Aggregate Revolving Facility
Exposure, (B) the outstanding principal amount of Swing Loans, and (C) the
outstanding principal amount of Competitive Bid Loans, would exceed the Total
Revolving Commitment, (iv) the Borrower would be required to prepay Loans or
cash collateralize Letters of Credit pursuant to Section 2.13(b) or (v) any
Lender is at such time a Defaulting Lender or an Impacted Lender hereunder,
unless such LC Issuer has entered into arrangements satisfactory to such LC
Issuer (in its sole discretion) with the Borrower or such Defaulting Lender or
Impacted Lender to eliminate such LC Issuer’s actual or potential risk with
respect to such Lender’s LC Participation. Subject to Section 2.05(c) below,
each Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof, or (z) 30 Business Days prior to the Revolving Facility Termination
Date.

(b) LC Requests. Whenever the Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, the Borrower shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-4 (each such request, a “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 11:00 A.M. (local time
at the Notice Office) at least three Business Days (or such shorter period as
may be reasonably acceptable to the relevant LC Issuer) prior to the proposed
date of issuance (which shall be a Business Day), which LC Request shall include
such supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.

 

31



--------------------------------------------------------------------------------

(c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(i) such LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

(d) Applicability of ISP98. Unless otherwise expressly agreed by the applicable
LC Issuer and the applicable LC Obligor, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each applicable Lender and the Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it. Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.

(f) Reimbursement Obligations.

(i) The Borrower hereby agrees to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unreimbursed Drawing with respect to any
Letter of Credit immediately after, and in any event on the date on which, such
LC Issuer notifies the Borrower (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
Dollars or in the applicable Designated Foreign Currency in which such Letter of
Credit is denominated, with interest on the amount so paid or disbursed by such
LC Issuer. The Borrower will be deemed to have given a Notice of Borrowing for
Revolving Loans that are Base Rate Loans in an aggregate Dollar Equivalent
principal amount sufficient to reimburse such Unreimbursed Drawing (and the
Administrative Agent shall promptly give notice to the Lenders of such deemed
Notice of Borrowing), the Lenders shall, unless they are legally prohibited from
doing so, make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered

 

32



--------------------------------------------------------------------------------

made under Section 2.02), and the proceeds of such Revolving Loans shall be
disbursed directly to the applicable LC Issuer to the extent necessary to effect
such reimbursement and repayment of the Unreimbursed Drawing, with any excess
proceeds to be made available to the Borrower in accordance with the applicable
provisions of this Agreement. To the extent such Unreimbursed Drawing is not
reimbursed prior to 1:00 P.M. (local time at the payment office of the
applicable LC Issuer) on the date of such payment or disbursement, interest on
such Unreimbursed Drawing shall accrue, from and including the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Revolving Loans
pursuant to Section 2.09(a)(i) that are Base Rate Loans or, if not reimbursed on
the date of such payment or disbursement because the Aggregate Revolving
Facility Exposure exceeds the Revolving Commitment, then at the Default Rate,
any such interest also to be payable on demand.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unreimbursed Drawings (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c), (d) or (e)),
the obligations of any LC Obligor under any LC Documents pertaining thereto, and
any security for, or guaranty pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

 

33



--------------------------------------------------------------------------------

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars or in the applicable Designated Foreign Currency in
which such Letter of Credit is denominated and in same-day funds; provided,
however, that no LC Participant shall be obligated to pay to the Administrative
Agent its Revolving Facility Percentage of such unreimbursed amount for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such LC Issuer. If the Administrative Agent so notifies any LC
Participant required to fund a payment under a Letter of Credit prior to 11:00
A.M. (local time at its Notice Office) on any Business Day, such LC Participant
shall make available to the Administrative Agent for the account of the relevant
LC Issuer such LC Participant’s Revolving Facility Percentage of the amount of
such payment on such Business Day in same-day funds. If and to the extent such
LC Participant shall not have so made its Revolving Facility Percentage of the
amount of such payment available to the Administrative Agent for the account of
the relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated

 

34



--------------------------------------------------------------------------------

herein or any unrelated transactions (including any underlying transaction
between the applicable LC Obligor and the beneficiary named in any such Letter
of Credit), other than any claim that the applicable LC Obligor may have against
any applicable LC Issuer for gross negligence or willful misconduct of such LC
Issuer in making payment under any applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

Section 2.06 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Fixed Rate Loan, 1:00 P.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 1:00 P.M. (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Competitive
Bid Borrowing or a Continuation or Conversion) shall be made by an Authorized
Officer of the Borrower by delivering written notice of such request
substantially in the form of Exhibit B-1 (each such notice, a “Notice of
Borrowing”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of the Borrower of a Notice of Borrowing), and in any
event each such request shall be irrevocable and shall specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of the Borrowing (which shall be a Business Day), (iii) the Type of Loans
such Borrowing will consist of, and (iv) if applicable, the initial Interest
Period, the Swing Loan Maturity Date (which shall be less than 15 days) and
Designated Foreign Currency applicable thereto. Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower entitled to give telephonic notices under this Agreement
on behalf of the Borrower. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.

 

35



--------------------------------------------------------------------------------

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day by the Borrower that consist of Fixed Rate Loans, each such Borrowing
shall have a different initial Interest Period, (ii) at no time shall there be
more than seven Borrowings of Fixed Rate Loans outstanding hereunder, (iii) at
no time shall there be more than two Borrowings of Swing Loans outstanding
hereunder, and (iv) at no time shall there be more than 10 Borrowings
outstanding hereunder.

Section 2.07 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender and the making of Competitive Bid Loans, all Loans hereunder
shall be made and LC Participations acquired by each Lender on a pro rata basis
based upon each Lender’s Revolving Facility Percentage of the amount of such
Revolving Borrowing or Letter of Credit in effect on the date the applicable
Revolving Borrowing is to be made or the Letter of Credit is to be issued.

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than 1:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing or Notice of Competitive Bid
Borrowing, each Lender (or, in the case of any such Notice of Competitive Bid
Borrowing, each Lender selected by the Borrower to make a Competitive Bid Loan,
which has agreed to make such Loan in accordance with Section 2.03) will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars or the
applicable Designated Foreign Currency and in immediately available funds and
the Administrative Agent promptly will make available to the Borrower by
depositing to its account at the Payment Office (or such other account as the
Borrower shall specify) the aggregate of the amounts so made available in the
type of funds received.

(ii) Swing Loans. No later than 1:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

 

36



--------------------------------------------------------------------------------

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

Section 2.08 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto,
(ii) the amount and other details with respect to each Letter of Credit issued
hereunder, (iii) the amount of any principal due and payable or to become due
and payable from the Borrower to each Lender hereunder, (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent, on behalf of the Borrower, shall maintain a register (the
“Lender Register”) on or in which it will record the names and addresses of the
Lenders, and the Commitments, and principal amount of the Loans owing to each of
the Lenders pursuant to the terms hereof from time to time. Notwithstanding
notice to the contrary, each Person whose name is recorded in the Lender
Register pursuant to the terms hereof shall be treated as a Lender for all
purposes hereunder. The Administrative Agent will make the Lender Register
available to any Lender or the Borrower upon its request.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

 

37



--------------------------------------------------------------------------------

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, and (ii) a
Swing Line Note with blanks appropriately completed in conformity herewith to
evidence the Borrower’s obligation to pay the principal of, and interest on, the
Swing Loans made to it by the Swing Line Lender; provided, however, that the
decision of any Lender or the Swing Line Lender to not request a Note shall in
no way detract from the Borrower’s obligation to repay the Loans and other
amounts owing by the Borrower to such Lender or the Swing Line Lender. The
indebtedness of the Borrower resulting from each Competitive Bid Loan shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Lender making such Competitive Bid Loan.

Section 2.09 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time, (ii) during such periods as such Revolving Loan is a
Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar Loan
for the applicable Interest Period plus the Applicable Margin in effect from
time to time, and (iii) during such periods as a Revolving Loan is a Foreign
Currency Loan, the relevant Adjusted Foreign Currency Rate for such Foreign
Currency Loan for the applicable Interest Period plus the Applicable Margin in
effect from time to time.

(b) Interest on Competitive Bid Loans. The outstanding principal amount of each
Competitive Bid Loan shall bear interest from the date on which such Competitive
Bid Loan was made to the date on which the principal amount of such Competitive
Bid Loan is repaid in full, at the rate of interest for such Competitive Bid
Loan specified by the Lender making such Competitive Bid Loan in its notice with
respect thereto delivered pursuant to Section 2.03(a), payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Loan in
the related Notice of Competitive Bid Borrowing, as provided in the Competitive
Bid Note evidencing such Competitive Bid Loan.

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto plus the Applicable Margin
for Fixed Rate Loans. Each Swing Loan shall bear interest for a minimum of one
day. Interest on all Swing Loans shall be paid on the last day of each month and
on the Revolving Facility Termination Date.

(d) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrower under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower as follows: (i) in
respect of each Base Rate Loan, quarterly in arrears on the last Business Day

 

38



--------------------------------------------------------------------------------

of each March, June, September and December, (ii) in respect of each Fixed Rate
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on the dates that are
successively three months after the commencement of such Interest Period,
(iii) in respect of any Swing Loan, on the Swing Loan Maturity Date applicable
thereto, and (iv) in respect of all other Loans, on (A) the date of any
repayment or prepayment (other than a repayment or prepayment of a Revolving
Loan that is a Base Rate Loan prior to the Revolving Facility Termination Date)
on the amount repaid or prepaid, (B) the date of any Conversion on the amount
Converted, and (C) the Revolving Facility Termination Date, (v) in respect of
any interest not paid when due pursuant to any of the foregoing subparts, on
demand, and (vi) in respect of any interest payable pursuant to Section 2.09(c),
as set forth in Section 2.09(c).

(f) Computations of Interest. All computations of interest on Fixed Rate Loans
and Swing Loans hereunder shall be made on the actual number of days elapsed
over a year of 360 days. All computations of interest on Base Rate Loans and
Unreimbursed Drawings hereunder shall be made on the actual number of days
elapsed over a year of 365 or 366 days, as applicable. Notwithstanding the
foregoing, all computations of interest in respect of Competitive Bid Loans
shall be made as specified in the applicable Notice of Competitive Bid
Borrowing.

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

Section 2.10 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans or
Foreign Currency Loans, as the case may be, at the end of the applicable
Interest Period as a new Borrowing of Eurodollar Loans or Foreign Currency Loans
(in the same Designated Foreign Currency as the original Foreign Currency Loan)
with a new Interest Period; provided, however, that (A) no Foreign Currency Loan
may be Converted into a Base Rate Loan, Eurodollar Loan or a Foreign Currency
Loan that is denominated in a different Designated Foreign Currency, and (B) any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Fixed Rate Loan, prior to
1:00 P.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 1:00 P.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-3 (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of

 

39



--------------------------------------------------------------------------------

a Continuation, the new Interest Period. Without in any way limiting the
obligation of the Borrower to confirm in writing any telephonic notice permitted
to be given hereunder, the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower entitled to give telephonic notices under this Agreement
on behalf of the Borrower. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error.

Section 2.11 Fees.

(a) Facility Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage (except as otherwise provided in Section 26 with respect to
Defaulting Lenders), as consideration for the Revolving Commitments of the
Lenders, facility fees (the “Facility Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Facility Fee Rate times
(ii) the Total Revolving Commitment in effect on such day. Accrued Facility Fees
shall be due and payable in arrears on the last Business Day of each December,
March, June and September and on the Revolving Facility Termination Date.

(b) [Reserved.]

(c) LC Fees.

(i) Standby Letters of Credit. The Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Lender with a Revolving Commitment based
upon each such Lender’s Revolving Facility Percentage (except as otherwise
provided in Section 26 with respect to Defaulting Lenders), a fee in respect of
each Letter of Credit issued hereunder that is a Standby Letter of Credit for
the period from the date of issuance of such Letter of Credit until the
expiration date thereof (including any extensions of such expiration date that
may be made at the election of the account party or the beneficiary), computed
for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

(ii) Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage (except as otherwise provided in
Section 26 with respect to Defaulting Lenders),, a fee in respect of each Letter
of Credit issued hereunder that is a Commercial Letter of Credit in an amount
equal to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans
in effect on the date of issuance times (B) the Stated Amount of such Letter of
Credit. The foregoing fees shall be payable on the date of issuance of such
Letter of Credit.

(d) Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, a fee in respect of each Letter of Credit issued by it, payable
on the date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the rate of 0.25% per annum on the Stated Amount thereof
for the period from the date of issuance (or increase, renewal or extension) to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the beneficiary thereof). The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each of
March, June, September and December and on the Revolving Facility Termination
Date.

 

40



--------------------------------------------------------------------------------

(e) Additional Charges of LC Issuer. The Borrower agrees to pay directly to each
LC Issuer upon each LC Issuance, drawing under, or amendment, extension, renewal
or transfer of, a Letter of Credit issued by it such amount as shall at the time
of such LC Issuance, drawing under, amendment, extension, renewal or transfer be
the processing charge that such LC Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

(f) Administrative Agent and Lender Fees. The Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account
and for the benefit of the Lenders, and shall pay to SunTrust Bank, for its own
account, the fees set forth in the Fee Letters.

(g) Computations of Fees. All computations of Facility Fees, LC Fees and other
Fees hereunder shall be made on the actual number of days elapsed over a year of
360 days.

Section 2.12 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unreimbursed
Drawings are contemporaneously prepaid in accordance with Section 2.13 and
(ii) either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions reasonably acceptable to each LC Issuer
and the Revolving Lenders), provided further, that a notice of termination of
the Total Revolving Commitment may state that such notice is conditioned on the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately, except as set forth in Sections 11.26 and 11.27 (based
on each Lender’s Revolving Facility Percentage) and permanently reduce the
Revolving Commitment of each Lender, (ii) such reduction shall apply to
proportionately, except as set forth in Sections 11.26 and 11.27, and
permanently reduce the LC Commitment Amount, but only to the extent that the
Unused Total Revolving Commitment would be reduced below any such limits,
(iii) no such reduction shall be permitted if the Borrower would be required to
make a mandatory prepayment of Loans or cash collateralize Letters of Credit
pursuant to Section 2.13, and (iv) any partial reduction shall be in the amount
of at least $5,000,000 (or, if greater, in integral multiples of $1,000,000);
provided further that the Unused Total Revolving Commitment shall not be reduced
to an amount that is less than the aggregate principal amount of Competitive Bid
Loans then outstanding.

 

41



--------------------------------------------------------------------------------

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right to prepay from time
to time any of the Loans (other than Competitive Bid Loans) owing by it, in
whole or in part, without premium or penalty (except as specified in subparts
(c) and (d) below). The Borrower shall give the Administrative Agent at the
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by the Administrative Agent) of
its intent to prepay the Loans, the amount of such prepayment and (in the case
of Fixed Rate Loans) the specific Borrowing(s) pursuant to which the prepayment
is to be made, which notice shall be received by the Administrative Agent by
(y) 11:00 A.M. (local time at the Notice Office) two Business Days prior to the
date of such prepayment, in the case of any prepayment of Fixed Rate Loans, or
(z) 11:00 A.M. (local time at the Notice Office) on the date of such prepayment,
in the case of any prepayment of Base Rate Loans, and which notice shall
promptly be transmitted by the Administrative Agent to each of the affected
Lenders, provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Fixed Rate Loan, $5,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $5,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or
an integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, and (C) in the case of any prepayment of a Swing Loan, in the full
amount thereof; and

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto,

(b) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

(i) Maturity. The entire principal amount of all outstanding Revolving Loans
shall be repaid in full on the Revolving Facility Termination Date. The Borrower
shall repay each Competitive Bid Loan to the Administrative Agent for the
account of the Lender that has made such Competitive Bid Loan, on the maturity
date applicable to such Competitive Bid Loan, the then unpaid principal amount
of such Competitive Bid Loan.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Revolving Facility Exposure of any Lender
exceeds such Lender’s Revolving Commitment, (B) the sum of (1) the Aggregate
Revolving Facility Exposure, (2) the outstanding principal amount of Swing
Loans, and (3) the outstanding principal amount of Competitive Bid Loans,
exceeds the Total Revolving Commitment, or (C) the aggregate principal amount of
Swing Loans outstanding exceeds the Swing Line Commitment, then, in the case of
each of the foregoing, the Borrower shall, on such day, prepay on such date the
principal amount of Loans and, after Loans have been paid in full, Unreimbursed
Drawings, in an aggregate amount at least equal to such excess.

(iii) LC Outstandings Exceed LC Commitment If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the Borrower
shall, on such day, pay to the Administrative Agent an amount in cash equal to
such excess and the Administrative Agent shall hold such payment as security for
the reimbursement obligations of

 

42



--------------------------------------------------------------------------------

the applicable LC Obligors hereunder in respect of Letters of Credit pursuant to
a cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, each LC Issuer and the Borrower (which
shall permit certain investments in Cash Equivalents reasonably satisfactory to
the Administrative Agent, each LC Issuer and the Borrower until the proceeds are
applied to any Unreimbursed Drawing or to any other Obligations in accordance
with any such cash collateral agreement and which shall provide for regular
remittance to the Borrower of any interest accrued on such cash collateral
amount).

(c) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Fixed Rate Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Fixed Rate Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Fixed Rate Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans and, in the case of Foreign Currency Loans, be
repaid in full. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

(d) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III.

Section 2.14 Method and Place of Payment.

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unreimbursed Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such prepayment, and
(ii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars. With respect to any
Foreign Currency Loan, all payments (including prepayments) to any Lender of the
principal of or interest on such Foreign Currency Loan shall be made in the same
Designated Foreign Currency as the original Loan and with respect to any Letter
of Credit issued in a Designated Foreign Currency, all Unreimbursed Drawings
with respect to each such Letter of Credit shall be made in the same Designated
Foreign Currency in which each such Letter of Credit was issued.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 11:00 A.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

43



--------------------------------------------------------------------------------

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds. Payments received by the Administrative
Agent in any Designated Foreign Currency shall be delivered to the Lenders or
the applicable LC Issuer, as the case may be, in such Designated Foreign
Currency in same-day funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unreimbursed Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unreimbursed Drawings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Unreimbursed Drawings then due to such parties.

Section 2.15 Guaranty by the Borrower.

(a) Borrower Guaranteed Obligations. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): all amounts, indemnities
and reimbursement obligations, direct or indirect, contingent or absolute, of
every type or description, and at any time existing owing by any Subsidiary of
the Borrower under any Designated Hedge Agreement or any other document or
agreement executed and delivered in connection therewith to any Designated Hedge
Creditor, in all cases whether now existing or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code). Upon
failure by any Credit Party to pay punctually any of the Borrower Guaranteed
Obligations, the Borrower shall forthwith on demand by the Administrative Agent
pay the amount not so paid at the place and in the currency and otherwise in the
manner specified in this Agreement or any other applicable agreement or
instrument.

(b) Additional Undertaking. As a separate, additional and continuing obligation,
the Borrower unconditionally and irrevocably undertakes and agrees, for the
benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 2.15(a) for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

 

44



--------------------------------------------------------------------------------

(c) Guaranty Unconditional. The obligations of the Borrower under this
Section 2.15 shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

(ii) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Borrower Guaranteed Obligation;

(iii) any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;

(iv) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Subsidiary or its assets
or any resulting release or discharge of any obligation of any Credit Party or
other Subsidiary contained in any agreement or instrument evidencing or relating
to any of the Borrower Guaranteed Obligations;

(v) the existence of any claim, set-off or other rights which the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

(vi) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

(vii) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 2.15, constitute
a legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

(d) Borrower Obligations to Remain in Effect; Restoration. The Borrower’s
obligations under this Section 2.15 shall remain in full force and effect until
the Commitments shall have terminated, and the principal of and interest on the
Notes and other Borrower Guaranteed Obligations, and all other amounts payable
by the Borrower, any other Credit Party or other Subsidiary, under the Loan
Documents or any other agreement or instrument evidencing or relating to any of
the Borrower Guaranteed Obligations, shall have been paid in full. If at any
time any payment of any of the Borrower Guaranteed Obligations is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Section 2.15 with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

(e) Waiver of Acceptance, etc. The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Credit Party or any other Person, or against any collateral or
guaranty of any other Person.

 

45



--------------------------------------------------------------------------------

(f) Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrower shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

(g) Effect of Stay. If acceleration of the time for payment of any amount
payable by any Credit Party under any of the Borrower Guaranteed Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Credit Party, all
such amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any of the Borrower Guaranteed
Obligations shall nonetheless be payable by the Borrower under this Section 2.15
forthwith on demand by the Administrative Agent.

Section 2.16 Extension of Termination Date. (a) At least 45 days but not more
than 90 days prior to the date which is one year prior to the Revolving Facility
Termination Date then in effect (such date, the “Extension Request Date”), the
Borrower, by written notice to the Administrative Agent, may request an
extension of the Revolving Facility Termination Date in effect at such time by
one year from its then scheduled expiration. The Administrative Agent shall
promptly (and in any case, within 5 Business Days of its receipt of such
notice), notify each Lender of such request, and each Lender shall in turn, in
its sole discretion, at least 30 days prior to the Extension Request Date,
notify the Borrower and the Administrative Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Administrative Agent and the Borrower in writing of its consent to any such
request for extension of the Revolving Facility Termination Date at least 20
days prior to the Revolving Facility Termination Date, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such extension request. The
Administrative Agent shall notify the Borrower not later than 15 days prior to
the Extension Request Date of the decision of the Lenders regarding the
Borrower’s request for an extension of the Revolving Facility Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.16, the Revolving Facility Termination Date in
effect at such time shall, effective as at the Extension Request Date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Section 4.02 shall be satisfied. If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.16, the Revolving Facility
Termination Date in effect at such time shall, effective as at the applicable
Extension Date and subject to subsection (d) of this Section 2.16, be extended
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Revolving Facility Termination Date is not extended as to any
Lender pursuant to this Section 2.16 and the Commitment of such Lender is not
assumed in accordance with subsection (c) of this Section 2.16 on or prior to
the applicable Extension Date, the Commitment of such Non-Consenting Lender
shall automatically terminate in whole on such unextended Revolving Facility
Termination Date without any further notice or other action by the Borrower,
such Lender or any other Person; provided that such Non-Consenting Lender’s
rights under Sections 3.01, 11.01 or 11.02, and its obligations under
Section 9.09, shall survive the Revolving Facility Termination Date for such
Lender as to matters occurring prior to such date. It is understood and agreed
that no Lender shall have any obligation whatsoever to agree to any request made
by the Borrower for any requested extension of the Revolving Facility
Termination Date.

 

46



--------------------------------------------------------------------------------

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.16, the Administrative Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Administrative Agent not later than 10
days prior to the Revolving Facility Termination Date of the amount of the
Non-Consenting Lenders’ Commitments for which it is willing to accept an
assignment. If the Consenting Lenders notify the Administrative Agent that they
are willing to accept assignments of Commitments in an aggregate amount that
exceeds the amount of the Commitments of the Non-Consenting Lenders, such
Commitments shall be allocated among the Consenting Lenders willing to accept
such assignments in such amounts as are agreed between the Borrower and the
Administrative Agent. If after giving effect to the assignments of Commitments
described above there remains any Commitments of Non-Consenting Lenders, the
Borrower may arrange for one or more Consenting Lenders or other Eligible
Assignees (each, an “Assuming Lender”) to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $10,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $10,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the Revolving
Credit Exposure, if any, of such Non-Consenting Lender plus (B) any accrued but
unpaid Fees owing to such Non-Consenting Lender as of the effective date of such
assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 11.06(c)(i)(D) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 3.01,
11.01 or 11.02, and its obligations under Section 9.09, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Administrative Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Borrower and the Administrative Agent, (B) any such Consenting
Lender shall have delivered confirmation in writing satisfactory to the Borrower
and the Administrative Agent as to the increase in the amount of its Commitment
and (C) each Non-Consenting Lender being replaced pursuant to this Section 2.16
shall have delivered to the Administrative Agent any Note or Notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (i), (ii) and (iii) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

 

47



--------------------------------------------------------------------------------

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.16) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Administrative Agent shall so notify the Borrower, and,
subject to the satisfaction of the applicable conditions in Section 4.02, the
Revolving Facility Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.16,
and all references in this Agreement, and in the Notes, if any, to the
“Revolving Facility Termination Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the Revolving
Facility Termination Date as so extended. Promptly following each Extension
Date, the Administrative Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Revolving
Facility Termination Date in effect immediately prior thereto and shall
thereupon record in the Lender Register the relevant information with respect to
each such Consenting Lender and each such Assuming Lender.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs, Illegality, etc.

(a) Subject to Section 3.05, if (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

(i) on any date for determining the interest rate applicable to any Fixed Rate
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Fixed Rate Loan; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable by it hereunder in an amount that such Lender
deems material with respect to any Fixed Rate Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the date such Lender becomes party to this Agreement in any
applicable law, governmental rule, regulation, guideline, order or request
(whether or not having the force of law), or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline, order or request (such as, for
example, but not limited to, a change in official reserve requirements, but, in
all events, excluding reserves already includable in the interest rate
applicable to such Fixed Rate Loan pursuant to this Agreement) or (y) other
circumstances arising after the date such Lender becomes party to this Agreement
adversely affecting the London interbank market or the position of such Lender
in any such market; or

(iii) at any time, that the making or continuance of any Fixed Rate Loan has
become unlawful by compliance by such Lender in good faith with any change since
the date such Lender becomes party to this Agreement in any law, governmental
rule, regulation, guideline or order, or the interpretation or application
thereof, or would conflict with any thereof not having the force of law but with
which such Lender customarily complies, or has become impracticable as a result
of a contingency occurring after the date such Lender becomes party to this
Agreement that materially adversely affects the London interbank market;

 

48



--------------------------------------------------------------------------------

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Fixed Rate Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing, Notice of
Competitive Bid Borrowing or Notice of Continuation or Conversion given by the
Borrower with respect to such Type of Fixed Rate Loans that have not yet been
incurred, Converted or Continued shall be deemed rescinded by the Borrower or,
in the case of a Notice of Borrowing other than a Borrowing of Foreign Currency
Loans, shall, at the option of the Borrower, be deemed converted into a Notice
of Borrowing for Base Rate Loans to be made on the date of Borrowing contained
in such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to the Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any Fixed Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Fixed Rate Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Fixed Rate Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing other than a Borrowing of Foreign Currency Loans,
convert the related Notice of Borrowing into one requesting a Borrowing of Base
Rate Loans or require the affected Lender to make its requested Loan as a Base
Rate Loan, or (ii) if the affected Fixed Rate Loan is then outstanding, upon at
least one Business Day’s notice to the Administrative Agent, require the
affected Lender to Convert each such Fixed Rate Loan into a Base Rate Loan or,
in the case of a Foreign Currency Loan, prepay in full such Foreign Currency
Loan; provided, however, that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

(c) If any Lender shall have determined that after the date such Lender becomes
party to this Agreement, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, in
each case made subsequent to the date such Lender becomes party to this
Agreement, has or would have the effect of reducing by an amount reasonably
deemed by such Lender to be material to the rate of return on such Lender’s or
its parent corporation’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent corporation could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s or its parent
corporation’s policies with respect to capital adequacy), then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Any affected Lender, upon

 

49



--------------------------------------------------------------------------------

determining in good faith that any additional amounts are payable pursuant to
this Section 3.01(c), will give prompt written notice thereof to the Borrower,
which notice shall set forth, in reasonable detail, the basis of the calculation
of such additional amounts, which basis must be reasonable, although the failure
to give any such notice shall not release or diminish any of the Borrower’s
obligations to pay additional amounts pursuant to this Section 3.01(c) upon the
subsequent receipt of such notice.

(d) Notwithstanding anything in this Agreement to the contrary, (i) no Lender
shall be entitled to compensation or payment or reimbursement of other amounts
under Section 3.01 or Section 3.04 for any amounts incurred or accruing more
than 90 days prior to the giving of notice to the Borrower of additional costs
or other amounts of the nature described in such Sections, and (ii) no Lender
shall demand compensation for any reduction referred to in Section 3.01(c) or
payment or reimbursement of other amounts under Section 3.04 if it shall not at
the time be the general policy or practice of such Lender to demand such
compensation, payment or reimbursement of borrowers in similar circumstances
under comparable provisions of other credit agreements.

Section 3.02 Breakage Compensation. The Borrower shall compensate any Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Fixed Rate Loans or Swing Loans and costs associated
with foreign currency hedging obligations incurred by such Lender in connection
with any Fixed Rate Loan) which such Lender has incurred in connection with any
of the following: (i) if for any reason (other than a default by such Lender or
the Administrative Agent) a Borrowing of Fixed Rate Loans or Swing Loans does
not occur on a date specified therefor in a Notice of Borrowing, a Notice of
Competitive Bid Borrowing or a Notice of Continuation or Conversion (whether or
not withdrawn by the Borrower or deemed withdrawn pursuant to Section 3.01(a));
(ii) if any repayment, prepayment, Conversion or Continuation of any Fixed Rate
Loan occurs on a date that is not the last day of an Interest Period applicable
thereto or any Swing Loan is paid prior to the Swing Loan Maturity Date
applicable thereto; (iii) if any prepayment of any of its Fixed Rate Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
(iv) as a result of an assignment by a Lender of any Fixed Rate Loan other than
on the last day of the Interest Period applicable thereto pursuant to a request
by the Borrower pursuant to Section 3.05(b); or (v) as a consequence of (y) any
other default by the Borrower to repay or prepay any Fixed Rate Loans when
required by the terms of this Agreement or (z) an election made pursuant to
Section 3.05(b). The written request of any affected Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such request within 10 days after receipt thereof.

Section 3.03 Net Payments.

(a) Except as provided for in Section 3.03(b), all payments made by the Borrower
hereunder, under any Note or any other Loan Document, including all payments
made by the Borrower pursuant to its guaranty obligations under Section 2.15,
will be made free and clear of, and without deduction or withholding for, any
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment made by the Borrower hereunder,
(i) any tax imposed on or measured by the net income or net profits of such
Person and franchise taxes imposed on it pursuant to the laws of the
jurisdiction under which such Lender is organized or the jurisdiction in which
the principal office or Applicable Lending Office of such Lender,

 

50



--------------------------------------------------------------------------------

as applicable, is located or in which it is otherwise doing business or any
subdivision thereof or therein, and (ii) any branch profits or similar taxes
imposed by any jurisdiction in which such Person is located) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes, levies
imposts, duties, fees, assessments or other charges other than those resulting
from the gross negligence or willful misconduct of the Administrative Agent, any
Lender, or any other recipient of any payment made by the Borrower hereunder
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes and
such additional amounts (including additional amounts to compensate for
withholding on amounts paid pursuant to this Section 3.03) as may be necessary
so that every payment by it of all amounts due hereunder, under any Note or
under any other Loan Document, after withholding or deduction of any Taxes will
not be less than the amount provided for herein or in such Note or in such other
Loan Document. The Borrower will indemnify and hold harmless any Lender, and
reimburse such Lender upon its written request, for the amount of any Taxes
imposed on and paid by such Lender. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes, or
any withholding or deduction on account thereof, is due pursuant to applicable
law certified copies of tax receipts, or other evidence reasonably satisfactory
to the respective Lender, evidencing such payment by the Borrower.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrower agrees to provide to the Borrower and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.06 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on or prior to the date of such
assignment or transfer to such Lender, and from time to time thereafter if
required by the Borrower or the Administrative Agent two accurate and complete
original signed copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP
or W-8IMY (or successor, substitute or other appropriate forms and, in the case
of Form W-8IMY, complete with accompanying Forms W-8BEN with respect to
beneficial owners of the payment) certifying to such Lender’s entitlement to
exemption from or a reduced rate of withholding of United States withholding tax
with respect to payments to be made under this Agreement, any Note or any other
Loan Document, along with any other appropriate documentation establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest). In addition, each Lender agrees
that from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of the applicable Internal
Revenue Service form establishing such exemption or reduction (such as
statements certifying qualification for exemption with respect to portfolio
interest) and any related documentation as may be required to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax if the Lender continues to be so
entitled. No Lender shall be required by this Section 3.03(b) to deliver a form
or certificate that it is not legally entitled to deliver. The Borrower shall
not be obligated pursuant to Section 3.03(a) to pay additional amounts on
account of or indemnify with respect to Taxes to the extent that such Taxes
arise solely due to a Lender’s failure to deliver forms that it was legally
entitled to but failed to deliver under this Section 3.03(b). The Borrower
agrees to pay additional amounts and indemnify each Lender in the manner set
forth in Section 3.03(a) in respect of any Taxes deducted or withheld by it as a
result of any changes after the date such Lender becomes party to this Agreement
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of income or similar Taxes.

 

51



--------------------------------------------------------------------------------

(c) Each Lender or Administrative Agent that is a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for federal income tax
purposes shall deliver at the time(s) and in the manner(s) prescribed by
applicable law, to the Borrower and the Administrative Agent (as applicable), a
properly completed and duly executed Internal Revenue Service Form W-9 or any
successor form, certifying that such Person is exempt from United States backup
withholding tax on payments made hereunder. The Borrower shall not be obligated
pursuant to Section 3.03(a) to pay additional amounts on account of or indemnify
with respect to Taxes to the extent that such Taxes arise solely due to a
Person’s failure to deliver forms that it was legally entitled to but failed to
deliver under this Section 3.03(c).

(d) If any Lender, in its reasonable discretion, determines that it has finally
and irrevocably received or been granted a refund in respect of any Taxes as to
which indemnification has been paid by the Borrower pursuant to this
Section 3.03, it shall promptly remit such refund (including any interest
received in respect thereof), net of all out-of-pocket costs and expenses to the
Borrower; provided, however, that the Borrower agrees to promptly return any
such refund (plus interest) to such Lender in the event such Lender is required
to repay such refund to the relevant taxing authority. Any such Lender shall
provide the Borrower with a copy of any notice of assessment from the relevant
taxing authority (redacting any unrelated confidential information contained
therein) requiring repayment of such refund. Nothing contained herein shall
impose an obligation on any Lender to apply for any such refund.

Section 3.04 Increased Costs to LC Issuers. If after the date an LC Issuer or
Lender becomes party to this Agreement, the adoption of any applicable law, rule
or regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any LC Issuer or any Lender with any request or directive (whether or not
having the force of law) by any such authority, central bank or comparable
agency (in each case made subsequent to the Closing Date) shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Letters of Credit issued by such LC Issuer or such
Lender’s participation therein, or (ii) impose on such LC Issuer or any Lender
any other conditions affecting this Agreement, any Letter of Credit or such
Lender’s participation therein; and the result of any of the foregoing is to
increase the cost to such LC Issuer or such Lender of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such LC Issuer or such Lender hereunder (other than
any increased cost or reduction in the amount received or receivable resulting
from the imposition of or a change in the rate of taxes or similar charges),
then, upon demand to the Borrower by such LC Issuer or such Lender (a copy of
which notice shall be sent by such LC Issuer or such Lender to the
Administrative Agent), the Borrower shall pay to such LC Issuer or such Lender
such additional amount or amounts as will compensate any such LC Issuer or such
Lender for such increased cost or reduction. A certificate submitted to the
Borrower by any affected LC Issuer or Lender, as the case may be (a copy of
which certificate shall be sent by such LC Issuer or such Lender to the
Administrative Agent), setting forth, in reasonable detail, the basis for the
determination of such additional amount or amounts necessary to compensate such
LC Issuer or such Lender as aforesaid shall be conclusive and binding on the
Borrower absent manifest error, although the failure to deliver any such
certificate shall not release or diminish the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.04.

Section 3.05 Change of Lending Office; Replacement of Lenders.

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or

 

52



--------------------------------------------------------------------------------

Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such
Lender, (ii) the Borrower is required to pay any additional amount to any Lender
or Governmental Authority pursuant to Section 3.03, or (iii) if any Lender is a
Defaulting Lender or an Impacted Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
the restrictions contained in Section 11.06(c)), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations; provided, however, that (1) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, (2) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any breakage
compensation under Section 3.02), and (3) in the case of any such assignment
resulting from a claim for compensation, reimbursement or other payments
required to be made under Section 3.01(a)(ii) or (iii), Section 3.01(c) or
Section 3.04 with respect to such Lender, or resulting from any required
payments to any Lender or Governmental Authority pursuant to Section 3.03, such
assignment will result in a reduction in such compensation, reimbursement or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Sections 3.01, 3.03 or
3.04.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(i) Credit Agreement. This Agreement shall have been executed by the Borrower,
the Subsidiary Guarantors, the Administrative Agent, each LC Issuer and each of
the Lenders.

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same.

(iii) Fees. The Borrower shall have paid (A) to the Administrative Agent, for
its own account, the fees required to be paid by it on the Closing Date
described in the Fee Letters, (B) all fees payable to the Lenders on the Closing
Date agreed to by the Borrower on or prior to the Closing Date, and (C) all
reasonable fees and expenses of the Administrative Agent and of special counsel
to the Administrative Agent that have been invoiced on or prior to the Closing
Date in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby.

 

53



--------------------------------------------------------------------------------

(iv) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors of the
Borrower and each Subsidiary Guarantor approving the Loan Documents to which the
Borrower or any such Subsidiary Guarantor, as the case may be, is or may become
a party, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower or any such Subsidiary Guarantor of the Loan
Documents to which it is or may become a party.

(v) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of the Borrower and of
each Subsidiary Guarantor certifying the names and true signatures of the
officers of the Borrower or such Subsidiary Guarantor, as the case may be,
authorized to sign the Loan Documents to which the Borrower or such Subsidiary
Guarantor is a party and any other documents to which the Borrower or any such
other Subsidiary Guarantor is a party that may be executed and delivered in
connection herewith.

(vi) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Borrower and the Subsidiary Guarantors
as the Administrative Agent shall request, each of which shall be addressed to
the Administrative Agent and each of the Lenders and dated the Closing Date and
in form and substance reasonably satisfactory to the Administrative Agent.

(vii) Search Reports. The Administrative Agent shall have received the results
of UCC and other search reports from one or more commercial search firms
reasonably acceptable to the Administrative Agent, listing all of the effective
financing statements filed against any Credit Party, together with copies of
such financing statements.

(viii) Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of the Borrower and
any and all amendments and restatements thereof, certified as of a recent date
by the relevant Secretary of State; (B) an original good standing certificate
for each Credit Party from the Secretary of State of the state of its
incorporation or formation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (C) copies of the Certificate or Articles of
Incorporation or equivalent formation document of each Credit Party and any and
all amendments and restatement thereof, certified by the Secretary (or
equivalent officer) of such Credit Party.

(ix) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit D, dated the Closing Date, of
an Authorized Officer of the Borrower, certifying that, at and as of the Closing
Date, (A) both before and after giving effect to the initial Borrowings
hereunder and the application of the proceeds thereof, (1) no Default or Event
of Default has occurred or is continuing and (2) all representations and
warranties of the Credit Parties contained herein or in the other Loan Documents
are true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty is true and correct in all respects); and
(B) attached as Annex 1 to such certificate is the list of Immaterial
Subsidiaries (which annex shall include calculations demonstrating that such
Subsidiaries comply with the definition of “Immaterial Subsidiary” in
Section 1.01).

 

54



--------------------------------------------------------------------------------

(x) Existing Indebtedness. On the Closing Date, after giving effect to the
transactions contemplated herein, the Borrower and its Subsidiaries shall have
outstanding no Indebtedness other than (A) the Loans and (B) Indebtedness
permitted under Section 7.04. All other Indebtedness and agreements in respect
thereof, including, without limitation, the Existing Credit Agreement, shall be
terminated and all Liens securing such Indebtedness shall be released or
arrangements, to the satisfaction of the Administrative Agent, shall have been
made for such release.

(xi) Material Agreements, etc. The Borrower shall have delivered to the
Administrative Agent copies of any and all Material Agreements, and the
Administrative Agent shall be satisfied with such agreements.

(xii) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders and the Administrative Agent and its special counsel and the Lenders
shall have received all such counterpart originals or certified or other copies
of such documents as the Administrative Agent or its special counsel or any
Lender may reasonably request.

(xiii) Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects (except that if any such representation or warranty contains
any materiality qualifier, such representation or warranty shall be true and
correct in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) as of the
date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.

 

55



--------------------------------------------------------------------------------

Section 4.03 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Loan on the occasion
of a Competitive Bid Borrowing to make such Competitive Bid Loan as part of such
Competitive Bid Borrowing is subject, at the time thereof, to the satisfaction
of the following conditions:

(a) the Administrative Agent shall have received a Notice of Competitive Bid
Borrowing meeting the requirements of Section 2.03(b) with respect to such
Competitive Bid Borrowing;

(b) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Administrative Agent shall have received a
Competitive Bid Note payable to the order of such Lender for each of the one or
more Competitive Bid Loans to be made by such Lender as part of such Competitive
Bid Borrowing, in a principal amount equal to the principal amount of the
Competitive Bid Loan to be evidenced thereby and otherwise on such terms as were
agreed to for such Competitive Bid Loan in accordance with Section 2.03; and

(c) at the time of the making of each Competitive Bid Loan and also after giving
effect thereto, (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties of the Credit Parties contained herein
or in the other Loan Documents shall be true and correct in all material
respects (except that if any such representation or warranty contains any
materiality qualifier, such representation or warranty shall be true and correct
in all respects) with the same effect as though such representations and
warranties had been made on and as of the date of such Competitive Bid Loan,
except to the extent that such representations and warranties expressly relate
to an earlier specified date, in which case such representations and warranties
shall have been true and correct in all material respects (except that if any
such representation or warranty contains any materiality qualifier, such
representation or warranty shall be true and correct in all respects) as of the
date when made.

The acceptance of the benefits of each Competitive Bid Loan shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.03 have been
satisfied as of the times referred to in such Sections.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Lenders and each LC Issuer to enter into
this Agreement and to make the Loans and to issue and to participate in the
Letters of Credit provided for herein, the Borrower and the other Credit Parties
each makes the following representations and warranties to, and agreements with,
the Administrative Agent, the Lenders and each LC Issuer, all of which shall
survive the execution and delivery of this Agreement and each Credit Event:

Section 5.01 Corporate Status. Each of the Borrower and its Subsidiaries (other
than any Immaterial Subsidiaries) (i) is a duly organized or formed and validly
existing corporation, partnership or limited liability company, as the case may
be, in good standing or in full force and effect under the laws of the
jurisdiction of its formation and has the corporate, partnership or limited
liability company power and authority, as applicable, to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage, and (ii) has duly qualified and is authorized to do business
in all jurisdictions where it is required to be so qualified or authorized
except where the failure to be so qualified would not have a Material Adverse
Effect. Schedule 5.01 lists, as of the Closing Date, each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein).

 

56



--------------------------------------------------------------------------------

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party, (ii) will conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
Material Agreement, or (iii) will violate any provision of the Organizational
Documents of such Credit Party.

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened with respect to the Borrower or any
of its Subsidiaries (i) that have had, or could reasonably be expected to have,
a Material Adverse Effect, or (ii) that question the validity or enforceability
of any of the Loan Documents, or of any action to be taken by the Borrower or
any of the other Credit Parties pursuant to any of the Loan Documents.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of all Loans and LC Issuances shall be utilized to refinance
Indebtedness under the Existing Credit Agreement, provide funds for Permitted
Acquisitions and provide working capital and funds for general corporate
purposes, in each case, not inconsistent with the terms of this Agreement.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

 

57



--------------------------------------------------------------------------------

Section 5.07 Financial Statements.

(a) The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of (i) the audited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2008 and the related audited consolidated statements of income,
shareholders’ equity, and cash flows of the Borrower and its consolidated
Subsidiaries for the fiscal year of the Borrower then ended, accompanied by the
report thereon of Grant Thornton LLP; and (ii) the condensed consolidated
balance sheets of the Borrower and its consolidated Subsidiaries for the fiscal
quarter ended March 29, 2009 and the related condensed consolidated statements
of income of cash flows of the Borrower and its consolidated Subsidiaries for
each of the fiscal periods then ended. All such financial statements have been
prepared in accordance with GAAP, consistently applied (except as stated
therein), and fairly present the financial position of the Borrower and its
Subsidiaries as of the respective dates indicated and the consolidated results
of their operations and cash flows for the respective periods indicated, subject
in the case of any such financial statements that are unaudited, to normal audit
adjustments, none of which shall be material. The Borrower and its Subsidiaries
did not have, as of the date of the latest financial statements referred to
above, and will not have as of the Closing Date after giving effect to the
incurrence of Loans or LC Issuances hereunder, any material or significant
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements or the notes thereto in accordance with GAAP and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of the Borrower and its Subsidiaries.

(b) The financial projections of the Borrower and its Subsidiaries for the
fiscal years 2009 through 2012 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of the Borrower and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of the Borrower and its Subsidiaries to be
pertinent thereto; provided, however, that no representation or warranty is made
as to the impact of future general economic conditions or as to whether the
Borrower’s projected consolidated results as set forth in the Financial
Projections will actually be realized, it being recognized by the Lenders that
such projections as to future events are not to be viewed as facts and that
actual results for the periods covered by the Financial Projections may differ
materially from the Financial Projections. No facts are known to the Borrower as
of the Closing Date which, if reflected in the Financial Projections, would
result in a material adverse change in the assets, liabilities, results of
operations or cash flows reflected therein.

Section 5.08 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature and the
Borrower, as of the Closing Date, owns property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s debts; and the Borrower is not entering into the Loan
Documents with the intent to hinder, delay or defraud its creditors.

Section 5.09 No Material Adverse Change. Since May 31, 2009, there has been no
change in the financial condition, business or operations of the Borrower and
its Subsidiaries taken as a whole, except for changes none of which,
individually or in the aggregate, has had or could reasonably be expected to
have, a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 5.10 Tax Returns and Payments. The Borrower and each of its Subsidiaries
has filed all federal income tax returns and all other tax returns, domestic and
foreign, required to be filed by it and has paid all material taxes and
assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. The Borrower and each
of its Subsidiaries has established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP.

Section 5.11 Title to Properties, etc. The Borrower and each of its Subsidiaries
has good and marketable title, in the case of Real Property, and good title (or
valid Leaseholds, in the case of any leased property), in the case of all other
property, to all properties and assets necessary to the conduct of its
respective business free and clear of Liens other than Permitted Liens.

Section 5.12 Lawful Operations, etc. The Borrower and each of its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business; and (ii) is in compliance with all requirements imposed by
law, regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of Environmental Laws, except, in
each case, for any failure to obtain and maintain in effect, or noncompliance
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

Section 5.13 Environmental Matters.

(a) The Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) is not
reasonably likely to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrower and its Subsidiaries under any Environmental Law have been secured and
the Borrower and its Subsidiaries are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has received
written notice, or otherwise knows, that it is in any respect in noncompliance
with, breach of or default under any applicable writ, order, judgment,
injunction, or decree to which the Borrower or such Subsidiary is a party or
that would affect the ability of the Borrower or such Subsidiary to operate any
Real Property and no event has occurred and is continuing that, with the passage
of time or the giving of notice or both, would constitute noncompliance, breach
of or default thereunder, except in each such case, such noncompliance, breaches
or defaults as are not reasonably likely to, in the aggregate, have a Material
Adverse Effect. There are no Environmental Claims pending or, to the best
knowledge of any Borrower, threatened against the Borrower or any of its
Subsidiaries or any Real Property of the Borrower or any of its Subsidiaries
wherein an unfavorable decision, ruling or finding is reasonably likely to have
a Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrower or any of its Subsidiaries or on any property adjacent to any such
Real Property, that are known by the Borrower or as to which the Borrower or any
such Subsidiary has received written notice, that are reasonably likely: (i) to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any Real Property of the Borrower or any of its Subsidiaries; or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate are not reasonably likely to
have a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Borrower or
any of its Subsidiaries or (ii) Released on any such Real Property, in each case
where such occurrence or event is not in compliance with Environmental Laws and
is reasonably likely to have a Material Adverse Effect.

Section 5.14 Compliance with ERISA. Compliance by the Borrower with the
provisions hereof and Credit Events contemplated hereby will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
Except as set forth on Schedule 5.14, the Borrower and each of its Subsidiaries
and each ERISA Affiliate (i) has fulfilled all obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan that is not a
Multi-Employer Plan or a Multiple Employer Plan, (ii) has satisfied all
contribution obligations in respect of each Multi-Employer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
that is not a Multi-Employer Plan or a Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated,
and there have been no Reportable Events, with respect to any Plan or trust
created thereunder or with respect to any Multi-Employer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could result in the
termination of such Plan, Multi-Employer Plan or Multiple Employer Plan give
rise to a material liability of the Borrower or any ERISA Affiliate in respect
thereof. Except as set forth on Schedule 5.14, neither the Borrower nor any
Subsidiary of the Borrower nor any ERISA Affiliate is at the date hereof, or has
been at any time within the five years preceding the date hereof, an employer
required to contribute to any Multi-Employer Plan or Multiple Employer Plan, or
a “contributing sponsor” (as such term is defined in Section 4001 of ERISA) in
any Multi-Employer Plan or Multiple Employer Plan. Neither the Borrower nor any
Subsidiary of the Borrower nor any ERISA Affiliate has any contingent liability
with respect to any post-retirement “welfare benefit plan” (as such term is
defined in ERISA) except as has been disclosed to the Administrative Agent and
the Lenders in writing.

Section 5.15 Intellectual Property, etc. The Borrower and each of its
Subsidiaries has obtained or has the right to use all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others,
except for such patents, trademarks, service marks, trade names, copyrights,
licenses and rights, the loss of which, and such conflicts which, in any such
case individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

Section 5.16 Investment Company Act, etc. Neither the Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, or any
applicable state public utility law.

Section 5.17 Insurance. The Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

Section 5.18 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower or any of its Subsidiaries in
writing to the Administrative Agent or any Lender in connection with this
Agreement, other than the Financial Projections (as to which representations are
made only as provided in Section 5.07(b)), is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time in light

 

60



--------------------------------------------------------------------------------

of the circumstances under which such information was provided, except that any
such future information consisting of financial projections prepared by the
Borrower or any of its Subsidiaries is only represented herein as being based on
good faith estimates and assumptions believed by such persons to be reasonable
at the time made, it being recognized by the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ materially from the
projected results.

Section 5.19 Defaults. No Default or Event of Default exists as of the Closing
Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

Section 5.20 Anti-Terrorism Law Compliance. Neither the Borrower nor any of its
Subsidiaries is in violation of any law or regulation, or is identified in any
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act),
in each case, that prohibits or limits the conduct of business with or the
receiving of funds, goods or services to or for the benefit of certain Persons
specified therein or that prohibits or limits any Lender or LC Issuer from
making any advance or extension of credit to the Borrower or from otherwise
conducting business with the Borrower.

Section 5.21 Indebtedness Agreements and Liens.

(a) A complete and correct list, as of the date of this Agreement, of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries (other than
any Immaterial Subsidiary) (other than any agreements or arrangements relating
to Indebtedness or extensions of credit between the Borrower and any Subsidiary
or any Subsidiary with any other Subsidiary), in each case in respect of
Indebtedness not less than $1,000,000 and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement is
correctly described in Schedule 5.21(a).

(b) A complete and correct list, as of the date of this Agreement, of each Lien
securing Indebtedness in excess of $1,000,000 of any Person and covering any
property of the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary), and the aggregate Indebtedness secured (or that may be secured) by
each such Lien and the property covered by each such Lien is correctly described
in Schedule 5.21(b).

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:

Section 6.01 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the close of each fiscal year of the Borrower, the consolidated
balance sheets of the Borrower and its consolidated Subsidiaries as at the end
of such fiscal year and the related consolidated statements of

 

61



--------------------------------------------------------------------------------

income, of stockholders’ equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrower, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its consolidated subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization); provided, however, that the Borrower may also comply
with this subpart by publishing such statements and reports on its internet
website or in another publicly accessible electronic database and giving the
Administrative Agent and each Lender notice thereof.

(b) Quarterly Financial Statements. As soon as available and in any event within
50 days after the close of each of the quarterly accounting periods in each
fiscal year of the Borrower, the unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such quarterly
period and the related unaudited consolidated statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited consolidated statements of income and of
cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Borrower by the Chief
Financial Officer of the Borrower, subject to changes resulting from normal
year-end audit adjustments; provided, however, that the Borrower may also comply
with this subpart by publishing such statements and reports on its internet
website or in another publicly accessible electronic database and giving the
Administrative Agent and each Lender notice thereof.

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit C, signed by
the Chief Financial Officer or Corporate Controller of the Borrower to the
effect that (i) no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof and the
actions the Borrower has taken or proposes to take with respect thereto, and
(ii) the representations and warranties of the Credit Parties are true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty is
true and correct in all respects), except to the extent that any relate to an
earlier specified date, in which case, such representations were true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty was
true and correct in all respects) as of the date made, which certificate shall
set forth the calculations required to establish compliance with the provisions
of Section 7.07.

(d) Budgets and Forecasts. Not later than 90 days after the commencement of any
fiscal year of the Borrower and its Subsidiaries, commencing with the fiscal
year ending December 31, 2009, a consolidated budget in reasonable detail for
each of the four fiscal quarters of such fiscal year, and (if and to the extent
prepared by management of the Borrower) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Borrower and its
Subsidiaries for the period covered thereby, and the principal assumptions upon
which forecasts and budget are based.

 

62



--------------------------------------------------------------------------------

(e) Notices. Promptly, and in any event within three Business Days, after the
Borrower obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto; and/or

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against the Borrower
or any of its Subsidiaries or the occurrence of any other event, if the same
would be reasonably likely to have a Material Adverse Effect.

(f) ERISA. As soon as possible, and in any event within 30 days after the
Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multi-Employer Plan has occurred or
exists, a statement signed by an Authorized Officer of the Borrower setting
forth details respecting such event or condition and the action, if any, that
the Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by the
Borrower or an ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by the Borrower or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower or any ERISA Affiliate of a notice from a Multi-Employer
Plan that such action has been taken by PBGC with respect to such Multi-Employer
Plan;

(iv) the complete or partial withdrawal from a Multi-Employer Plan by the
Borrower or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Borrower or any ERISA
Affiliate of notice from a Multi-Employer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multi-Employer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Borrower
or an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of said Sections.

 

63



--------------------------------------------------------------------------------

(g) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that the Borrower or
any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms); provided, however, that the Borrower may also comply with this
subpart by publishing such statements and reports on its internet website or in
another publicly accessible electronic database and giving the Administrative
Agent and each Lender notice thereof.

(h) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that the Borrower furnishes to its stockholders generally;
provided, however, that the Borrower may also comply with this subpart by
publishing such statements and reports on its internet website or in another
publicly accessible electronic database and giving the Administrative Agent and
each Lender notice thereof.

(i) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Borrower and/or any of its Subsidiaries which is submitted to the Borrower by
its independent accountants in connection with any annual or interim audit made
by them of the books of the Borrower or any of its Subsidiaries.

(j) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by the Borrower or any
Subsidiary to or from the holders of any Material Indebtedness or any trustee
with respect thereto.

(k) Other Information. Within 10 days after a request therefor, such other
information or documents (financial or otherwise) relating to the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender may reasonably
request from time to time.

Section 6.02 Books, Records and Inspections.

(a) The Borrower will, and will cause each of its Subsidiaries (other than any
Immaterial Subsidiaries) to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower or such Subsidiary, as the case may be,
in accordance with GAAP.

(b) The Borrower will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of the Borrower
and its Subsidiaries in whomsoever’s possession (but only to the extent the
Borrower or such Subsidiary has the right to do so to the extent in the
possession of another Person), to examine the books of account of the Borrower
and any of its Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of the Borrower and
of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants and independent actuaries, if any, all to
the extent reasonably requested in advance by the Administrative Agent or any of
the Lenders and in any event no more than one time per year during normal
business hours (provided that no such restrictions shall apply when an Event of
Default has occurred and is continuing, except that any such visit or inspection
must be during normal business hours).

 

64



--------------------------------------------------------------------------------

Section 6.03 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by the Borrower and its Subsidiaries as of the
Closing Date, and (ii) forthwith upon the Administrative Agent’s or any Lender’s
written request, furnish to the Administrative Agent or such Lender such
information about such insurance as the Administrative Agent or such Lender may
from time to time reasonably request, which information shall be prepared in
form and detail reasonably satisfactory to the Administrative Agent or such
Lender and certified by an Authorized Officer of the Borrower.

Section 6.04 Payment of Taxes and Claims. The Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, the Borrower will, and will
cause each of its Subsidiaries to, pay in full all of its wage obligations to
its employees in accordance with the Fair Labor Standards Act (29 U.S.C.
Sections 206-207) and any comparable provisions of applicable law.

Section 6.05 Corporate Franchises. The Borrower will do, and will cause each of
its Subsidiaries (other than any Immaterial Subsidiaries) to do, or cause to be
done, all things necessary to preserve and keep in full force and effect its
corporate existence, rights and authority; provided, however, that nothing in
this Section shall be deemed to prohibit any transaction permitted by
Section 7.02.

Section 6.06 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, other than those the noncompliance with which would not be reasonably
expected to have a Material Adverse Effect.

Section 6.07 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.06:

(a) The Borrower will comply in all material respects, and will cause each of
its Subsidiaries to comply in all material respects, with all Environmental Laws
applicable to its or their ownership, lease or use of all Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
and will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, except to the extent that such compliance with
Environmental Laws is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established to the extent
required by GAAP, and an adverse outcome in such proceedings is not reasonably
likely to have a Material Adverse Effect.

(b) The Borrower will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all Real Property now or hereafter
owned by the Borrower or any of its Subsidiaries free and clear of any Liens
imposed pursuant to Environmental Laws other than Permitted Liens.

 

65



--------------------------------------------------------------------------------

(c) Neither the Borrower nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries
or transport or arrange for transport of Hazardous Materials to or from any such
Real Property other than in compliance with applicable Environmental Laws and in
the ordinary course of business, except for such noncompliance as is not
reasonably likely to have a Material Adverse Effect.

(d) If required to do so under any applicable order issued under any
Environmental Law by any Governmental Authority, the Borrower will undertake,
and cause each of its Subsidiaries to undertake, any clean up, removal, remedial
or other action necessary to remove and clean up any Hazardous Materials from
any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries in accordance with, in all material respects, the requirements of
all applicable Environmental Laws and in accordance with, in all material
respects, such orders of all Governmental Authorities, except to the extent that
the Borrower or such Subsidiary is contesting such order in good faith and by
appropriate proceedings and for which adequate reserves have been established to
the extent required by GAAP.

Section 6.08 Additional Subsidiary Guarantors and Foreign Pledges.

(a) The Borrower will take such action, and will cause each of its Subsidiaries
to take such action, from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Foreign Subsidiaries, Immaterial
Subsidiaries and Special Subsidiaries) are Subsidiary Guarantors. Without
limiting the generality of the foregoing, if the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary (other than Foreign
Subsidiaries, Immaterial Subsidiaries and Special Subsidiaries), the Borrower or
the respective Subsidiary will cause such new Subsidiary to become a “Subsidiary
Guarantor” hereunder pursuant to a written instrument in form and substance
reasonably satisfactory to the Administrative Agent, and to deliver such proof
of corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by each Subsidiary Guarantor
pursuant to Section 4.01 on the Closing Date or as the Administrative Agent
shall have reasonably requested.

(b) If at any time the Leverage Ratio is equal to or greater than 2.50 to 1.00,
then each (i) Domestic Credit Party and/or (ii) Domestic Subsidiary that is a
Special Subsidiary (other than Circor German Holdings), which creates, acquires
or directly holds a Foreign Subsidiary on or after such time shall immediately
execute and deliver to the Administrative Agent a Pledge Agreement pursuant to
which such Domestic Credit Party or Special Subsidiary, as applicable, shall
pledge to the Administrative Agent, for the benefit of the Lenders, 65% of the
capital stock or other equity interests of each such Foreign Subsidiary and
shall take all actions necessary to ensure that such pledge provides the
Administrative Agent, for the benefit of the Lenders, with a first priority
perfected Lien (including, without limitation, delivery of all certificates that
evidence such stock or other equity interests and transfer powers duly executed
in blank, any registration or notarization required under the laws of the
jurisdiction of organization of any applicable Foreign Subsidiary and delivery
of legal opinions, in form and substance reasonably satisfactory to the
Administrative Agent, by counsel that is authorized to practice law in such
foreign jurisdiction, regarding, among other things, the enforceability of such
pledge under the laws of such foreign jurisdiction). In addition, each such
Domestic Credit Party or Special Subsidiary, as applicable, shall authorize the
Administrative Agent to file UCC financing statements, in form and substance
reasonably satisfactory to the Administrative Agent, with respect to the
collateral pledged under the Pledge Agreement that such Domestic Credit Party or
Special Subsidiary has executed.

Section 6.09 Senior Debt. The Obligations shall, and the Borrower shall take all
necessary action to ensure that the Obligations shall, at all times rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior Indebtedness of the Borrower and its Subsidiaries.

 

66



--------------------------------------------------------------------------------

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower and the other Credit Parties each hereby covenants and agrees that
on the Closing Date and thereafter, so long as this Agreement is in effect and
until such time as the Commitments have been terminated, no Notes remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents, have been
paid in full, as follows:

Section 7.01 Changes in Business. Neither the Borrower nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Borrower and its Subsidiaries
on the Closing Date.

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Borrower
will not, and will not permit any Subsidiary to, (i) wind up, liquidate or
dissolve its affairs, (ii) enter into any transaction of merger or
consolidation, (iii) make or otherwise effect any Acquisition, (iv) make or
otherwise effect any Asset Sale, or (v) agree to do any of the foregoing at any
future time, except that, if no Default or Event of Default shall have occurred
and be continuing or would result therefrom, each of the following shall be
permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Immaterial Subsidiary into any
other Immaterial Subsidiary, provided that if any such Immaterial Subsidiary is
a Subsidiary Guarantor, such Subsidiary Guarantor shall be the surviving or
continuing or resulting Person; (iii) any Subsidiary of the Borrower with or
into any other Subsidiary (other than an Immaterial Subsidiary), provided that
the surviving or continuing or resulting Person is not a Foreign Subsidiary and
is or becomes a Subsidiary Guarantor; or (iv) any Foreign Subsidiary of the
Borrower with or into any other Foreign Subsidiary of the Borrower;

(b) any Asset Sale by (i) the Borrower to any other Domestic Credit Party,
(ii) any Subsidiary of the Borrower to any Domestic Credit Party; (iii) any
Domestic Credit Party (other than the Borrower) to any Foreign Subsidiary of the
Borrower, provided that the aggregate fair market value of all such Asset Sales
shall not at any time exceed $75,000,000; (iv) any Immaterial Subsidiary that is
not a Subsidiary Guarantor to any other Immaterial Subsidiary or any Foreign
Subsidiary; or (v) any Foreign Subsidiary of the Borrower to any other Foreign
Subsidiary of the Borrower;

(c) the Borrower or any Subsidiary may make any Acquisition that is a Permitted
Acquisition, provided that all of the conditions contained in the definition of
the term Permitted Acquisition are satisfied; and

(d) the Borrower or any Subsidiary may consummate any Asset Sale of any Real
Property which is not necessary to the conduct of its respective business;

(e) in addition to any Asset Sale permitted above, the Borrower or any of its
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for each such Asset Sale represents fair value and at least 90% of such
consideration consists of cash; (ii) in the case of any Asset Sale involving
consideration in excess of $25,000,000, at least five Business Days prior to the
date of completion of such Asset Sale, the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by an Authorized Officer,
which certificate shall contain (A) a description of the

 

67



--------------------------------------------------------------------------------

proposed transaction, the date such transaction is scheduled to be consummated,
the estimated sale price or other consideration for such transaction, and (B) a
certification that no Default or Event of Default has occurred and is
continuing, or would result from consummation of such transaction; and (iii) the
aggregate amount of all Asset Sales made pursuant to this subpart after the
Closing Date shall not exceed $100,000,000 at any time; and

(f) any Immaterial Subsidiary may be dissolved or wound up.

Section 7.03 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of the Borrower or any such
Subsidiary whether now owned or hereafter acquired, except:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.03;

(c) Liens (i) that are placed upon fixed or capital assets, acquired,
constructed or improved by the Borrower or any Subsidiary, provided that
(A) such Liens only secure Indebtedness permitted by Section 7.04(c), (B) such
Liens and the Indebtedness secured thereby are incurred prior to or within 120
days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets; and
(D) such Liens shall not apply to any other property or assets of the Borrower
or any Subsidiary; or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

(d) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement;

(e) Liens on property of any Person that becomes a Subsidiary of the Borrower
after the Closing Date pursuant to a Permitted Acquisition, provided that such
Liens are in existence at the time such Person becomes a Subsidiary of the
Borrower and were not created in anticipation thereof;

(f) in addition to any Lien permitted above, Liens created after the Closing
Date, provided that the aggregate outstanding amount of Indebtedness secured
thereby and incurred after the Closing Date shall not exceed $10,000,000 at any
time; and

(g) Liens securing Indebtedness permitted by Section 7.04(c)(i) and Liens
securing Investments permitted by Section 7.05(f)(i), (ii) or (iii) hereof.

Section 7.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Borrower or any of its Subsidiaries, except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) the Indebtedness in existence on the Closing Date and identified in
Schedule 7.04, and any refinancing, extension, renewal or refunding of any such
Indebtedness not involving an increase in the principal amount thereof;

 

68



--------------------------------------------------------------------------------

(c) any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Domestic Credit Party; (ii) made by any Domestic Credit Party to
any Foreign Subsidiary not at any time in excess of $25,000,000, in the
aggregate (other than in connection with a Permitted Foreign Subsidiary
Investment), (iii) made by any Foreign Subsidiary of the Borrower to any other
Foreign Subsidiary of the Borrower, or (iv) in connection with any Permitted
Foreign Subsidiary Investment.

(d) Guaranty Obligations permitted by Section 7.05 that constitute Indebtedness;

(e) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Closing Date pursuant to a Permitted Acquisition, provided that such
Indebtedness is in existence at the time such Person becomes a Subsidiary of the
Borrower and was not created in anticipation thereof; and

(f) and additional Indebtedness of the Borrower or any of its Subsidiaries to
the extent not permitted by any of the foregoing clauses (including, without
limitation, Capital Lease Obligations and other Indebtedness secured by Liens
referred to in Section 7.03(c)), provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed $80,000,000 at any
time, (ii) no Default or Event of Default shall exist or immediately after
incurring any such Indebtedness shall begin to exist, and (iii) the Borrower
shall be in compliance with the financial covenants set forth in Section 7.07
after giving pro forma effect to the incurrence of any such Indebtedness.

Section 7.05 Investments and Guaranty Obligations. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, (i) make or
commit to make any Investment or (ii) be or become obligated under any Guaranty
Obligations, except:

(a) Investments in cash and Cash Equivalents;

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c) to the extent not permitted by any of the other subparts in this Section,
Investments existing as of the Closing Date and described in Schedule 7.05;

(d) any Guaranty Obligations of the Borrower or any Subsidiary in favor of the
Administrative Agent, each LC Issuer, the Lenders and/or the Designated Hedge
Creditors pursuant to the Loan Documents;

(e) Investments in Interest Rate Protection Agreements;

(f) Investments (i) of the Borrower or any of its Subsidiaries in any Subsidiary
existing as of the Closing Date, (ii) of the Borrower in any Domestic Credit
Party made after the Closing Date, (iii) of any Domestic Credit Party in any
other Domestic Credit Party (other than the Borrower) made after the Closing
Date, or (iv) Investments of any Foreign Subsidiary in any other Subsidiary of
the Borrower;

(g) Permitted Foreign Subsidiary Investments;

(h) intercompany loans permitted by Section 7.04(c);

(i) the Acquisitions permitted by Section 7.02;

(j) any Guaranty Obligation incurred by any Domestic Credit Party with respect
to Indebtedness of another Domestic Credit Party which Indebtedness is permitted
by Section 7.04;

 

69



--------------------------------------------------------------------------------

(k) any Guaranty Obligation incurred by any Foreign Subsidiary with respect to
Indebtedness of another Foreign Subsidiary; and

(l) other Investments by the Borrower or any Subsidiary of the Borrower in any
other Person (other than the Borrower or any of its Subsidiaries) made after the
Closing Date and not permitted pursuant to the foregoing subparts, provided that
(i) at the time of making any such Investment no Default or Event of Default
shall have occurred and be continuing, or would result therefrom, and (ii) the
maximum cumulative amount of all such Investments that are so made pursuant to
this subpart and outstanding at any time shall not exceed an aggregate of
$5,000,000, taking into account the repayment of any loans or advances
comprising such Investments.

Section 7.06 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

(b) (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to any Domestic Credit Party, and (ii) any Foreign Subsidiary of
the Borrower may declare and pay or make Capital Distributions to any other
Foreign Subsidiary, any Special Subsidiary or any Domestic Credit Party; and

(c) the Borrower may declare and pay or make Cash Dividends and may repurchase
capital stock or other equity interests of the Borrower or its Subsidiaries,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

Section 7.07 Financial Covenants.

(a) Leverage Ratio. The Borrower will not permit at any time the Leverage Ratio
to be greater than 3.00 to 1.00.

(b) Interest Coverage Ratio. The Borrower will not permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 7.08 Limitation on Certain Restrictive Agreements. The Borrower will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by the Borrower or any Subsidiary of the Borrower, or pay
any Indebtedness owed to the Borrower or a Subsidiary of the Borrower, or to
make loans or advances to the Borrower or any of the Borrower’s other
Subsidiaries, or transfer any of its property or assets to the Borrower or any
of the Borrower’s other Subsidiaries, except for such restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (iv) customary provisions restricting
assignment of any licensing agreement entered into in the ordinary course of
business, (v) customary provisions restricting the transfer or further
encumbering of assets subject to Liens permitted under Section 7.03(c),
(vi) customary restrictions affecting only a Subsidiary of the Borrower under
any

 

70



--------------------------------------------------------------------------------

agreement or instrument governing any of the Indebtedness of a Subsidiary
permitted pursuant to Section 7.04, (vii) restrictions affecting any Foreign
Subsidiary of the Borrower under any agreement or instrument governing any
Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.04, and
customary restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, and (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.

Section 7.09 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Borrower, any Subsidiary, and
in the case of a Subsidiary, the Borrower or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Borrower’s or such Subsidiary’s business and upon fair and reasonable
terms no less favorable to the Borrower or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of the Borrower comply
with any applicable legal requirements of the Code, (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of the
Borrower, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation, and (iii) repurchases of capital stock
or other equity interests of the Borrower or its Subsidiaries as permitted
pursuant to Section 7.06.

Section 7.10 Plan Terminations, Minimum Funding, etc. The Borrower will not, and
will not permit any Subsidiary of the Borrower or ERISA Affiliate to,
(i) terminate any Single-Employer Plan or Multiple Employer Plan so as to result
in liability of the Borrower or any ERISA Affiliate to the PBGC in excess of, in
the aggregate, the amount that is equal to 5% of the Borrower’s Consolidated Net
Worth as of the date of the then most recent financial statements furnished to
the Lenders pursuant to the provisions of this Agreement, (ii) permit to exist
one or more events or conditions that present a material risk of the termination
by the PBGC of any Single-Employer Plan or Multiple Employer Plan with respect
to which the Borrower or any Subsidiary of the Borrower or ERISA Affiliate
would, in the event of such termination, incur liability to the PBGC in excess
of such amount in the aggregate, (iii) fail to comply with the minimum funding
standards of ERISA and the Code with respect to any Plan, or (iv) except as set
forth on Schedule 5.14, have an obligation to contribute to, or become a
contributing sponsor (as such term is defined in Section 4001 of ERISA) in, any
Multi-Employer Plan or Multiple Employer Plan.

Section 7.11 Anti-Terrorism Laws. Neither the Borrower nor any of its
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Borrower.

Section 7.12 Material Agreements. The Borrower will not, nor will it permit any
of its Subsidiaries to, consent to any modification, supplement or waiver of any
of the provisions of any Material Agreement, which modification, supplement or
waiver is materially adverse to the interests of any Lender, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

 

71



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any
Unreimbursed Drawing; or (ii) default, and such default shall continue for three
or more days, in the payment when due of any interest on the Loans, any Fees or
any other Obligations; or

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.02(b), 6.03 or 6.09 or Article VII; or

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent or the Required Lenders; or

(e) Cross Default Under Other Agreements: the Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or (iii) without limitation of the foregoing clauses, default in any
payment obligation under a Designated Hedge Agreement, and such default shall
continue after the applicable grace period, if any, specified in such Designated
Hedge Agreement or any other agreement or instrument relating thereto; or

(f) Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

72



--------------------------------------------------------------------------------

(g) Judgments: (i) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a liability (other
than a liability covered by insurance, as to which the carrier has adequate
claims paying ability and has not denied coverage) of $20,000,000 or more in the
aggregate for all such judgments, orders and decrees for the Borrower and its
Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or (ii) one or more judgments, orders or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a required
divestiture of any material properties, assets or business reasonably estimated
to have a fair value in excess of $20,000,000, and any such judgments, orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary); or

(i) ERISA: an event or condition specified in Section 6.01(f) shall occur or
exist with respect to any Plan or Multiple Employer Plan and as a result of such
event or condition, together with all other such events or conditions, the
Borrower or any ERISA Affiliate shall incur a liability to a Plan, a Multiple
Employer Plan or PBGC (or any combination of the foregoing) that, in the
reasonable determination of the Required Lenders, would (either individually or
in the aggregate) have a Material Adverse Effect; or

(j) Environmental Claim: there shall have been asserted against the Borrower or
any of its Subsidiaries, or any predecessor in interest of the Borrower or any
of its Subsidiaries or Affiliates, an Environmental Claim that in the reasonable
judgment of the Required Lenders is reasonably likely to be determined adversely
to the Borrower or any of its Subsidiaries, and the amount thereof (either
individually or in the aggregate) is reasonably likely to have a Material
Adverse Effect (insofar as such amount is payable by the Borrower or any of its
Subsidiaries but after deducting any portion thereof that is reasonably expected
to be paid by other creditworthy Persons jointly and severally liable therefor);
or

(k) Change of Control: if there occurs a Change of Control.

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower or any other Credit Party in any manner
permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unreimbursed Drawings and all other Obligations owing hereunder and/or under
any other Loan Document to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower;

(c) terminate any Letter of Credit that may be terminated in accordance with its
terms; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 

73



--------------------------------------------------------------------------------

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and (b) above shall occur
automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unreimbursed Drawings with respect
to Letters of Credit, ratably among the Lenders in proportion to the aggregate
of all such amounts;

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unreimbursed Drawings, ratably
among the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Swing Line Lender, and the Lenders,
ratably based upon the respective aggregate amounts of all such Obligations
owing to them on such date; and

(vii) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment. Each Lender hereby irrevocably designates and appoints
KeyBank to act as specified herein and in the other Loan Documents, and each
such Lender hereby irrevocably authorizes KeyBank as the Administrative Agent
for such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this

 

74



--------------------------------------------------------------------------------

Article. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor any fiduciary relationship with any Lender or LC Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and no Credit Party shall have any
rights as a third-party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Subsidiaries.

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower or any of its Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for any failure of the Borrower or any Subsidiary of the
Borrower or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any Subsidiary of the Borrower. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its

 

75



--------------------------------------------------------------------------------

satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Borrower
or any of its Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent, or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Borrower or any of its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

 

76



--------------------------------------------------------------------------------

Section 9.08 [Reserved].

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its Related Parties, ratably according to their pro rata share of the
Aggregate Credit Facility Exposure (excluding Swing Loans), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Parties in any way relating to
or arising out of this Agreement or any other Loan Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Parties under or in connection with any of the foregoing, but only to
the extent that any of the foregoing is not paid by the Borrower; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Parties for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting solely from the Administrative
Agent’s or such Related Parties’ gross negligence or willful misconduct. If any
indemnity furnished to the Administrative Agent or any such Related Parties for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished. The agreements in this Section shall survive
the payment of all Obligations.

Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower, its Subsidiaries and their
Affiliates as though not acting as Administrative Agent hereunder. With respect
to the Loans made by it and all Obligations owing to it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days notice to the Lenders, each LC Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each LC Issuer, appoint a
successor Administrative Agent; provided, however, that if the Administrative
Agent shall notify the Borrower and the Lenders that no such successor is
willing to accept such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to

 

77



--------------------------------------------------------------------------------

its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.02 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document except those applicable to all Lenders
as such. Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

Section 9.13 Defaulting Agents. At any time any Lender serving as an
Administrative Agent or an LC Issuer becomes a Defaulting Lender or Impacted
Lender or a Distress Event occurs with respect to such Lender (each, a
“Defaulting Agent”), then, during the Default Period, the Borrower (so long as
no Default or Event of Default has occurred and is continuing) or the Required
Lenders may, but shall not be required to, direct such Defaulting Agent to
resign, and upon the direction of the Borrower (so long as no Default or Event
of Default has occurred and is continuing) or the Required Lenders, as the case
may be, such Defaulting Agent shall be required to so resign and upon such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. Such resigning Defaulting Agent shall
cooperate reasonably and in good faith to effectuate the transfer of the agency
to the successor agent, including the execution and delivery of such
assignments, modifications, documents, certificates and further assurances as
such successor agent may reasonably request.

ARTICLE X.

GUARANTY

Section 10.01 Guaranty by the Subsidiary Guarantors, etc.

(a) Each Subsidiary Guarantor, jointly and severally, irrevocably and
unconditionally guarantees to the Administrative Agent, each LC Issuer, the
Lenders, and each Designated Hedge Creditor, as applicable, the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Obligations. Such guaranty is an absolute, unconditional, present
and continuing guaranty of payment and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from the Borrower or any
other Subsidiary or Affiliate of the Borrower, or any other action, occurrence
or circumstance whatsoever. If an Event of Default shall occur and be continuing
hereunder or any payment default shall occur and be outstanding under any
Designated Hedge Agreement, each Subsidiary Guarantor will, immediately upon
(and in any event no later than one Business Day following) its receipt of
written notice from the Administrative Agent demanding payment hereunder, pay to
the Administrative Agent, for the benefit of the Creditors, in immediately
available funds, at the Payment Office, such amount of the Obligations as the
Administrative Agent shall specify in such notice.

(b) In addition to the foregoing, each Subsidiary Guarantor, jointly and
severally, unconditionally and irrevocably, guarantees to the Creditors the
payment of any and all Obligations, whether or not due or payable by the obligor
thereon, upon the occurrence of an Insolvency Event in respect of the Borrower
or such other Credit Party, and unconditionally and irrevocably, jointly and
severally, promises to pay the Obligations to the Administrative Agent, for the
benefit of the Creditors, on demand, in such currency and otherwise in such
manner as is provided in the Loan Documents governing the Obligations.

 

78



--------------------------------------------------------------------------------

(c) As a separate, additional and continuing obligation, each Subsidiary
Guarantor unconditionally and irrevocably undertakes and agrees, for the benefit
of the Creditors, that, should any amounts constituting Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Loan Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, each Subsidiary Guarantor, jointly
and severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity.

(d) All payments by each Subsidiary Guarantor under this Article X shall be made
to the Administrative Agent, for the benefit of the Creditors, in such currency
and otherwise in such manner as is provided in the Loan Documents to which such
payments relate.

Section 10.02 Subordination.

(a) Any Indebtedness or other obligations or liabilities of the Borrower now or
hereafter held by any Subsidiary Guarantor (collectively, “Subordinated
Obligations”) are hereby subordinated to the Indebtedness of the Borrower to any
Creditor; and such Subordinated Obligations of the Borrower to any Subsidiary
Guarantor, if the Administrative Agent, after an Event of Default has occurred,
so requests, shall be collected, enforced and received by such Subsidiary
Guarantor as trustee for the Administrative Agent and the other Creditors and be
paid over to the Administrative Agent, for the benefit of the Creditors, on
account of the Indebtedness of the Borrower owing under the Loan Documents to
the Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Subsidiary Guarantor under the
other provisions of this Article X. Prior to the transfer by any Subsidiary
Guarantor of any note or negotiable instrument evidencing any Subordinated
Obligation of the Borrower to such Subsidiary Guarantor, such Subsidiary
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination.

(b) If and to the extent that any Subsidiary Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Article X, any reimbursement or similar claim that such
Subsidiary Guarantor may have against the Borrower by reason thereof shall be
subject and subordinate to the prior termination of all of the Commitments and
indefeasible payment in full of all Obligations.

Section 10.03 Subsidiary Guarantors’ Obligations Absolute. The obligations of
each Subsidiary Guarantor under this Article X shall be absolute and
unconditional, shall not be subject to any counterclaim, setoff, deduction or
defense based on any claim such Subsidiary Guarantor may have against the
Borrower or any other Person, including, without limitation, the Administrative
Agent, any other Creditor, any of their respective Affiliates, or any other
Guarantor, and shall remain in full force and effect without regard to, and
shall not be released, suspended, abated, deferred, reduced, limited,
discharged, terminated or otherwise impaired or adversely affected by any
circumstance or occurrence whatsoever, other than indefeasible payment in full
of, and complete performance of, all of the Obligations, including, without
limitation:

(a) any increase in the amount of the Obligations outstanding from time to time,
including, without limitation, any increase in the aggregate outstanding amount
of the Loans and Letters of Credit above any specific maximum amount referred to
in this Agreement as in effect on the date hereof, and any increase in any
interest rate, Fee or other amount applicable to any portion of the Obligations
or otherwise payable under any Loan Document;

 

79



--------------------------------------------------------------------------------

(b) any direction as to the application of any payment by the Borrower or by any
other Person;

(c) any incurrence of additional Obligations at any time or under any
circumstances, including, without limitation, (i) during the continuance of a
Default or Event of Default, (ii) at any time when all conditions to such
incurrence have not been satisfied, or (iii) in excess of any borrowing base,
sublimit or other limitations contained in this Agreement or any of the other
Loan Documents;

(d) any renewal or extension of the time for payment or maturity of any of the
Obligations, or any amendment or modification of, or addition or supplement to,
or deletion from, this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, or any
part thereof, or any assignment, transfer or other disposition of any thereof;

(e) any failure of this Agreement, any other Loan Document, or any other
instrument or agreement applicable to the Borrower or any other Person, to
constitute the legal, valid and binding agreement or obligation of any party
thereto, enforceable in accordance with its terms, or any irregularity in the
form of any Loan Document;

(f) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) this Agreement, any other Loan Document, or any such other instrument or
agreement, or (ii) any obligation or liability of the Borrower or any other
Person;

(g) any payment made to the Administrative Agent or any other Creditor on the
Obligations that the Administrative Agent or any other Creditor repays, returns
or otherwise restores to the Borrower or any other applicable obligor pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding;

(h) any sale, exchange, release, surrender or foreclosure of, or any realization
upon, or other dealing with, in any manner and in any order, any property,
rights or interests by whomsoever at any time granted, assigned, pledged or
mortgaged to secure, or howsoever securing, the Obligations, or any other
liabilities or obligations (including any of those hereunder), or any portion of
any thereof;

(i) any release of any security or any guaranty by or at the direction of the
Administrative Agent or any other Creditor, or any release or discharge of, or
limitation of recourse against, any Person furnishing any security or guaranty,
including, without limitation, any release or discharge of any Guarantor from
this Article X;

(j) any Insolvency Event relating to the Borrower or to any of its properties or
assets;

(k) any assignment, transfer or other disposition, in whole or in part, by the
Borrower or any other Person of its interest in any of the property, rights or
interests constituting security for all or any portion of the Obligations or any
other Indebtedness, liabilities or obligations;

 

80



--------------------------------------------------------------------------------

(l) any lack of notice to, or knowledge by, any Subsidiary Guarantor of any of
the matters referred to above; or

(m) to the fullest extent permitted under applicable law now or hereafter in
effect, any other circumstance or occurrence, whether similar or dissimilar to
any of the foregoing, that could or might constitute a defense available to, or
a discharge of the obligations of, a guarantor or other surety.

Section 10.04 Waivers. Each Subsidiary Guarantor unconditionally waives, to the
maximum extent permitted under any applicable law now or hereafter in effect,
insofar as its obligations under this Article X are concerned, (a) notice of any
of the matters referred to in Section 10.03, (b) all notices required by
statute, rule of law or otherwise to preserve any rights against such Subsidiary
Guarantor hereunder, including, without limitation, any demand, presentment,
proof or notice of dishonor or non-payment of any Obligation, notice of
acceptance of the Guaranty provided under this Article X, notice of the
incurrence of any Obligation, notice of any failure on the part of the Borrower,
any of its Subsidiaries or Affiliates, or any other Person, to perform or comply
with any term or provision of this Agreement, any other Loan Document or any
other agreement or instrument to which the Borrower or any other Person is a
party, or notice of the commencement of any proceeding against any other Person
or its any of its property or assets, (c) any right to the enforcement,
assertion or exercise against the Borrower or against any other Person or any
collateral of any right, power or remedy under or in respect of this Agreement,
the other Loan Documents or any other agreement or instrument, and (d) any
requirement that such Guarantor be joined as a party to any proceedings against
the Borrower or any other Person for the enforcement of any term or provision of
this Agreement, the other Loan Documents, or any other agreement or instrument.

Section 10.05 Subrogation Rights. Until such time as the Obligations have been
paid in full in cash and otherwise fully performed and all of the Commitments
under this Agreement have been terminated, each Subsidiary Guarantor hereby
irrevocably waives all rights of subrogation that it may at any time otherwise
have as a result of this Article X (whether contractual, under Section 509 of
the Bankruptcy Code, or otherwise) to the claims of the Administrative Agent
and/or the other Creditors against the Borrower, any other Guarantor or any
other guarantor of or surety for the Obligations and all contractual, statutory
or common law rights of reimbursement, contribution or indemnity from the
Borrower or any other Guarantor that it may at any time otherwise have as a
result of this Article X.

Section 10.06 Separate Actions. A separate action or actions may be brought and
prosecuted against any Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

Section 10.07 Subsidiary Guarantors Familiar with Borrower’s Affairs. Each
Guarantor confirms that it has made its own independent investigation with
respect to the creditworthiness of the Borrower and its other Subsidiaries and
Affiliates and is not executing this Agreement in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
Person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under this Agreement and the other Loan Documents to which it is a party, or
(b) any collateral securing, or any other guaranty for, all or any part of the
Borrower’s or such other Subsidiary’s or Affiliate’s payment and performance
obligations thereunder; and each Subsidiary Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise any
Subsidiary Guarantor of information known to them regarding such circumstances
or the risks such Subsidiary Guarantor undertakes in this Article X.

 

81



--------------------------------------------------------------------------------

Section 10.08 Solvency. Each Subsidiary Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date such
Guarantor has become a party to this Agreement, (i) such Subsidiary Guarantor
has received consideration that is the reasonable equivalent value of the
obligations and liabilities that such Subsidiary Guarantor has incurred to the
Administrative Agent and the other Creditors under this Article X and the other
Loan Documents to which such Subsidiary Guarantor is a party; (ii) such
Subsidiary Guarantor has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is solvent and able to pay its debts as they mature; (iii) such Subsidiary
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) such Subsidiary Guarantor is not entering into the Loan Documents to which
it is a party with the intent to hinder, delay or defraud its creditors.

Section 10.09 Continuing Guaranty; Remedies Cumulative, etc. The guaranty
provided under this Article X is a continuing guaranty, all liabilities to which
it applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon, and this Article X shall remain in full
force and effect until terminated as provided in Section 10.18. No failure or
delay on the part of the Administrative Agent or any other Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
that the Administrative Agent or any other Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or any other
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for, and neither the Administrative Agent nor any
other Creditor, undertakes any obligation or duty to, inquire into the capacity
or powers of the Borrower or any of its Subsidiaries or the officers, directors,
partners or agents acting or purporting to act on its behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 10.10 Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Article X, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Article X, shall be applied as provided in Section 8.03.

Section 10.11 Enforcement Expenses. The Guarantors hereby jointly and severally
agree to pay, to the extent not paid pursuant to Section 11.01, all
out-of-pocket costs and expenses of the Administrative Agent and each other
Creditor in connection with the enforcement of this Article X and any amendment,
waiver or consent relating hereto (including, without limitation, the fees and
disbursements of a single counsel employed by the Administrative Agent and the
other Creditors for each applicable jurisdiction, unless such counsel has a
conflict of interest prohibiting it from representing one or more of the
Creditors, in which case the fees and disbursements of separate counsel for such
Creditors shall also be paid by the Guarantors as aforesaid).

Section 10.12 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default after any
applicable notice and grace period, each Creditor is hereby authorized at any
time or from time to time, without notice to any Subsidiary Guarantor or to any
other Person, any such notice being expressly waived, to the fullest extent
permitted under applicable law now or hereafter in effect, to set off and to
appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor to or for the credit or
the account of such Subsidiary Guarantor, against and on account of the
obligations and liabilities of such Subsidiary

 

82



--------------------------------------------------------------------------------

Guarantor to such Creditor under this Article X, irrespective of whether or not
the Administrative Agent or such Creditor shall have made any demand hereunder
and although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Subsidiary Guarantor after any such set off and application, provided,
however, that the failure to give such notice shall not affect the validity of
such set off and application.

Section 10.13 Reinstatement. If a claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property, or (b) any settlement or compromise of any such claim
effected by such payee with any such claimant, then and in such event (i) any
such judgment, decree, order, settlement or compromise shall be binding upon
each Subsidiary Guarantor, notwithstanding any revocation hereof or other
instrument evidencing any liability of the Borrower, (ii) each Subsidiary
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or otherwise recovered or restored to the same extent as if
such amount had never originally been received by any such payee, and (iii) this
Article X shall continue to be effective or be reinstated, as the case may be,
all as if such repayment or other recovery had not occurred.

Section 10.14 Sale of Capital Stock of a Guarantor. If all of the capital stock
of one or more Subsidiary Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 (or such sale or
other disposition has been approved in writing by the Required Lenders (or all
Lenders, as applicable, if required by Section 11.12)) and the proceeds of such
sale, disposition or liquidation are applied, to the extent applicable, in
accordance with the provisions of this Agreement, such Subsidiary Guarantor
shall, in accordance with Section 11.12, be released from this Article X and
this Article X shall, as to each such Subsidiary Guarantor or Subsidiary
Guarantors, terminate, and have no further force or effect.

Section 10.15 Contribution Among Guarantors. Each Subsidiary Guarantor, in
addition to the subrogation rights it shall have against the Borrower under
applicable law as a result of any payment it makes hereunder, shall also have a
right of contribution against all other Subsidiary Guarantors in respect of any
such payment pro rata among the same based on their respective net fair value as
enterprises, provided any such right of contribution shall be subject and
subordinate to the prior payment in full of the Obligations (and such Subsidiary
Guarantor’s obligations in respect thereof).

Section 10.16 Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Subsidiary Guarantor, the
Administrative Agent and the other Creditors that this Article X shall be
enforced as a full recourse obligation of each Subsidiary Guarantor to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If and to the extent that the
obligations of any Subsidiary Guarantor under this Article X would, in the
absence of this sentence, be adjudicated to be invalid or unenforceable because
of any applicable state or federal law relating to fraudulent conveyances or
transfers, then the amount of such Subsidiary Guarantor’s liability hereunder in
respect of the Obligations shall be deemed to be reduced ab initio to that
maximum amount that would be permitted without causing such Subsidiary
Guarantor’s obligations hereunder to be so invalidated.

Section 10.17 Payments Free and Clear of Setoffs, Counterclaims and Taxes, etc.

(a) All payments made by any Subsidiary Guarantor hereunder will be made without
setoff, counterclaim or other defense and, except as provided for in this
Section 10.17, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes. If any

 

83



--------------------------------------------------------------------------------

Taxes are so levied or imposed, the applicable Subsidiary Guarantor agrees to
pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment by it of all amounts due hereunder, after
withholding or deduction for or on account of any Taxes will not be less than
the amount provided for herein. The applicable Subsidiary Guarantor will furnish
to the Administrative Agent within 45 days after the date the payment of any
Taxes, or any withholding or deduction on account thereof, is due pursuant to
applicable law certified copies of tax receipts, or other evidence reasonably
satisfactory to the applicable Creditor, evidencing such payment by the
applicable Subsidiary Guarantor. Each applicable Subsidiary Guarantor will
indemnify and hold harmless the Administrative Agent and each Creditor, and
reimburse the Administrative Agent or such Creditor upon its written request,
for the amount of any Taxes so levied or imposed on and paid or withheld by such
Creditor in respect of payments by the applicable Subsidiary Guarantor
hereunder.

(b) Notwithstanding anything to the contrary contained in this Section 10.17,
(i) any applicable Subsidiary Guarantor shall be entitled, to the extent it is
required to do so by law, to deduct or withhold income or other similar taxes
imposed by the United States (or any political subdivision or taxing authority
thereof or therein) from any amounts payable hereunder for the account of any
Creditor that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for United States federal income tax purposes
and that has not provided to the Borrower such forms that establish a complete
exemption from such deduction or withholding; and (ii) any applicable Subsidiary
Guarantor shall not be obligated pursuant to this Section 10.17 hereof to
gross-up payments to be made to a Creditor in respect of income or similar taxes
imposed by the United States or any additional amounts with respect thereto if
such Creditor has not provided to the Borrower such forms.

Section 10.18 Termination. After the termination of all of the Commitments, when
no LC Outstandings exist and when all Loans and other Obligations (other than
unasserted indemnity obligations) have been paid in full, this guaranty provided
under this Article X will terminate and the Administrative Agent, at the request
and expense of the Borrower and/or any of the Subsidiary Guarantors, will
execute and deliver to the Subsidiary Guarantors an instrument or instruments
acknowledging such termination.

Section 10.19 Enforcement Only by Administrative Agent. The Creditors agree that
the guaranty provided under this Article X may be enforced only by the action of
the Administrative Agent, acting upon the instructions of the Required Lenders,
and that no Creditor shall have any right individually to seek to enforce or to
enforce the guaranty provided under this Article X, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent, for the benefit of the Creditors, upon the terms of this Article X.

Section 10.20 Effect of Stay. If acceleration of the time for payment of any
amount payable by any Subsidiary Guarantor under any of the Obligations is
stayed upon insolvency, bankruptcy or reorganization of such Subsidiary
Guarantor, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any of the
Obligations shall nonetheless be payable by such Subsidiary Guarantor under this
Article forthwith on demand by the Administrative Agent.

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses etc. The Borrower agrees to pay (or reimburse
the Administrative Agent, the Lenders or their Affiliates, as the case may be,
for) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket

 

84



--------------------------------------------------------------------------------

costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, syndication, administration and execution and delivery
of the Loan Documents and the documents and instruments referred to therein and
the syndication of the Commitments; (ii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Lenders in connection with any
amendment, waiver or consent relating to any of the Loan Documents that are
requested by any Credit Party; (iii) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Loan Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of any individual counsel to the
Administrative Agent and any Lender (including, without limitation, allocated
costs of internal counsel); and (iv) subject to Section 3.03, any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes.

Section 11.02 Indemnification. The Borrower agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of (i) any investigation, litigation or other proceeding related to
the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document, other than any such investigation, litigation
or proceeding arising out of transactions solely between any of the Lenders or
the Administrative Agent, transactions solely involving the assignment by a
Lender of all or a portion of its Loans and Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it, or (ii) the actual or alleged presence of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or operated by the Borrower or any
of its Subsidiaries, the Release, generation, storage, transportation, handling
or disposal of Hazardous Materials at any location, whether or not owned or
operated by the Borrower or any of its Subsidiaries, if the Borrower or any such
Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any Real Property owned, leased or operated by
the Borrower or any of its Subsidiaries with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against the Borrower or
any of its Subsidiaries, in respect of any such Real Property, including, in the
case of each of (i) and (ii) above, without limitation, the reasonable
documented fees and disbursements of counsel (such costs of counsel to be
limited to one counsel to the Administrative Agent for each applicable
jurisdiction and one single counsel for all other Indemnitees for each
applicable jurisdiction unless such counsel has a conflict of interest
prohibiting it from representing one or more of such Indemnitees, in which case
the fees and disbursements of separate counsel for such Indemnitees shall also
be paid by the Borrower as aforesaid) incurred in connection with any such
investigation, litigation or other proceeding (but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence, willful misconduct or breach of its obligations under any Loan
Document of the Person to be indemnified or of any other Indemnitee who is such
Person or an Affiliate of such Person). To the extent that the undertaking to
indemnify, pay or hold harmless any Person set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities that is permissible under applicable law.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at

 

85



--------------------------------------------------------------------------------

any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender or such LC Issuer (including, without limitation, by
branches, agencies and Affiliates of such Lender or LC Issuer wherever located)
to or for the credit or the account of the Borrower against and on account of
the Obligations and liabilities of the Borrower to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (i) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 26 and, pending such payment shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and LC Issuer agrees
to promptly notify the Borrower after any such set off and application,
provided, however, that the failure to give such notice shall not affect the
validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subparts
(i) or (ii) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

The provisions of this Section 11.04 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement where such terms expressly provide for or contemplate
non-ratable payments to a Lender or (ii) any payment obtained by a Lender
pursuant to Section 26 or as consideration for any assignment or participation
pursuant to Section 11.06.

 

86



--------------------------------------------------------------------------------

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 25 Corporate Drive, Burlington, Massachusetts
01803, Attention: Corporate Secretary (Facsimile No. (781) 270-1299);

(ii) if to any other Credit Party, to it c/o the Borrower at 25 Corporate Drive,
Burlington, Massachusetts 01803, Attention: Corporate Secretary (Facsimile No.
(781) 270-1299);

(iii) if to the Administrative Agent, to it at the Notice Office; and

(iv) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06, to
it at the address set forth in the Assignment Agreement to which it is a party;

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Sections 6.01(a), (b), (c), (d), (g), (h) or (i) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent and the Borrower may, in their
discretion, agree in a separate writing to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet web site shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the web site address
therefor.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

 

87



--------------------------------------------------------------------------------

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee, provided
that in the case of any such participation,

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement, and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that the participant shall be entitled to the benefits of
Article III to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of the date of any of the Loans in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount
thereof, or increase such participant’s participating interest in any Commitment
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default shall not constitute a change in the terms of any
such Commitment), (y) release all or any substantial portion of any collateral
securing the Obligations, or release any guarantor from its guaranty of any of
the Obligations, except strictly in accordance with the terms of the Loan
Documents, or (z) consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement.

 

88



--------------------------------------------------------------------------------

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$7,500,000 (or an integral multiple of $1,000,000 in excess thereof);

(B) at the time of any such assignment the Lender Register shall be modified to
reflect the Commitments of such new Lender and of the existing Lenders (and no
assignment shall be effective hereunder unless recorded in the Lender Register
as provided herein);

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments;

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500;

(E) no such assignment shall be made to any Defaulting Lender or any Impacted
Lender; and

(F) in connection with any assignment of rights and obligations of any
Defaulting Lender or Impacted Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, to each
of which the applicable assignees and assignor hereby irrevocably consent), to
pay and satisfy in full all Defaulted Credits and Defaulted Payments and
interest accrued thereon attributable to such Defaulting Lender or Impacted
Lender, as the case may be.

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

(iii) At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Borrower and the Administrative Agent the applicable Internal
Revenue Service Forms (and any necessary additional documentation) described in
Section 3.03(b) or (c), as appropriate.

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent with respect to ownership
of such Commitment and Loans and prior to such recordation all amounts owing to
the transferor with respect to such Commitment and Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).

 

89



--------------------------------------------------------------------------------

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER AND THE CREDIT
PARTIES EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE

 

90



--------------------------------------------------------------------------------

LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or proceeding with respect
to this Agreement or any other Loan Document may be brought in the Supreme Court
of the State of New York sitting in New York City or in the United States
District Court of the Southern District of New York, and, by execution and
delivery of this Agreement, the Borrower and the other Credit Parties each
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The Borrower and
the other Credit Parties each hereby further irrevocably consents to the service
of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower or any of the Credit Parties, as applicable, at
its address for notices pursuant to Section 11.05, such service to become
effective 30 days after such mailing or at such earlier time as may be provided
under applicable law. Nothing herein shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
the Borrower and/or any of the Credit Parties in any other jurisdiction.

(b) The Borrower and the other Credit Parties each hereby irrevocably waives any
objection that it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in
Section 11.08(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including via facsimile transmission or other electronic transmission (including
.PDF), each of which when so executed and delivered shall be an original, but
all of which shall together constitute one and the same agreement. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.

 

91



--------------------------------------------------------------------------------

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower, the Administrative Agent, and the Required Lenders or by the
Administrative Agent acting at the written direction of the Required Lenders;
provided, however, that

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder (other than as
provided in Section 2.02(b)), without the written consent of such Lender or
increase the Total Revolving Commitment without the consent of all the Lenders;

(B) extend or postpone the Revolving Facility Termination Date or the maturity
date provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
an LC Participant beyond the latest expiration date for a Letter of Credit
provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Commitment of any
Lender (other than as provided in Section 2.16), without the written consent of
such Lender;

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment or modification of
defined terms used in financial covenants), without the written consent of such
Lender;

(D) reduce the amount of any Unreimbursed Drawing as to which any Lender is an
LC Participant, or reduce the rate or extend the time of payment of, or excuse
the payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees to which any Lender is entitled hereunder, without the written consent
of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender affected thereby,

(A) release the Borrower from any of its obligations hereunder;

(B) release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty to which it is a party, except, in
the case of a Subsidiary Guarantor, in accordance with a transaction permitted
under this Agreement;

 

92



--------------------------------------------------------------------------------

(C) release all or any substantial portion of any collateral securing the
Obligations, except in connection with a transaction permitted under this
Agreement;

(D) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

(E) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(F) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any property or assets, or
any property are assets are sold, transferred or disposed of as permitted by
Section 7.02, and such property or assets includes all of the capital stock of a
Subsidiary that is a party to a Guaranty such Subsidiary shall be released from
such Guaranty; and the Administrative Agent shall be authorized to take actions
deemed appropriate by it to effectuate the foregoing.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (ii) any amendment, waiver or consent
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender in a manner that is materially and
disproportionately adverse to such Defaulting Lender compared with other
affected Lenders shall require the consent of such Defaulting Lender.

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(d)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

 

93



--------------------------------------------------------------------------------

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, (9) with the consent of the Borrower, or (10) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section.

(b) As used in this Section, “Confidential Information” shall mean all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any LC Issuer or any Lender on a non-confidential basis prior to disclosure by
the Borrower; provided, however, that, in the case of information received from
the Borrower after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 11.16 Limitations on Liability of the LC Issuers. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such

 

94



--------------------------------------------------------------------------------

LC Issuer’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of documentation strictly complying with the terms
and conditions of such Letter of Credit. In furtherance and not in limitation of
the foregoing, an LC Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation.

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Borrower, each Lender, the Administrative Agent and each LC Issuer
hereby, to the fullest extent permitted under applicable law, waive, release and
agree not to sue or counterclaim upon any such claim for any special,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation. The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among the Borrower and its Subsidiaries, on the one hand, and the Administrative
Agent, each LC Issuer and the Lenders, on the other hand, is solely that of
debtor and creditor, and the Administrative Agent, each LC Issuer and the
Lenders have no fiduciary or other special relationship with the Borrower and
its Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the

 

95



--------------------------------------------------------------------------------

remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 11.21,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders or Impacted Lenders shall be limited by the
Bankruptcy Code, then such provisions shall be deemed to be in effect only to
the extent not so limited.

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 Judgment Currency. If the Administrative Agent, on behalf of the
Lenders, obtains a judgment or judgments against the Borrower or any other
Credit Party in a Designated Foreign Currency, the obligations of the Borrower
or such Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) shall be discharged only to the extent that, on the Business Day
following receipt by the Administrative Agent of the Judgment Amount in the
Designated Foreign Currency, the Administrative Agent, in accordance with normal
banking procedures, may purchase Dollars with the Judgment Amount in such
Designated Foreign Currency. If the amount of Dollars so purchased is less than
the amount of Dollars that could have been purchased with the Judgment Amount on
the date or dates the Judgment Amount (excluding the portion of the Judgment
Amount which has accrued as a result of the failure of the Borrower or any other
Credit Party to pay the sum originally due hereunder or under the Notes when it
was originally due hereunder or under the Notes) was originally due and owing
(the “Original Due Date”) to the Administrative Agent or the Lenders hereunder
or under the Notes (the “Loss”), the Borrower and the other Credit Parties each
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
the Loss, and if the amount of Dollars so purchased exceeds the amount of
Dollars that could have been purchased with the Judgment Amount on the Original
Due Date, the Administrative Agent or such Lender agrees to remit such excess to
the Borrower.

Section 11.25 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

 

96



--------------------------------------------------------------------------------

Section 11.26 Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by applicable Law,

(a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 11.12;

(b) until such time as all Defaulting Credits with respect to such Defaulting
Lender shall have been funded or reduced to zero, any prepayment of the Loans
shall be applied to the Loans of other Lenders as if such Defaulting Lender had
no Loans outstanding;

(c) During a Default Period with respect to such Defaulting Lender, until such
time as all Defaulted Payments with respect to such Defaulting Lender shall have
been paid and such Default Period terminated, the Administrative Agent shall
apply any amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid;

(d) with respect to any Defaulting Lender with one or more Defaulted Credits,
such Defaulting Lender shall not be entitled to receive any Facility Fee
pursuant to Section 2.11(a) for any Default Period with respect to such
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender);

(e) during any Default Period with respect to any Defaulting Lender with one or
more Defaulted Credits, no Letter of Credit Fees shall be payable to such
Defaulting Lender under Section 2.11(c), except in respect of Letters of Credit
for which cash collateral or other credit support has been provided by such
Defaulting Lender and Letter of Credit Fees otherwise payable to a Defaulting
Lender in respect of outstanding Letters of Credit for which cash collateral or
other credit support has not been provided by such Defaulting Lender shall be
paid to the applicable LC Issuer;

(f) at the request of the Borrower, any Defaulting Lender may be replaced in
accordance with Section 9.13; and

(g) no assignments otherwise permitted by Section 11.06 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.

Section 11.27 Impacted Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes an Impacted Lender, then, (a) to the extent
permitted by applicable Law, at the request of the Borrower, such Impacted
Lender may be replaced in accordance with Section 9.13 and (b) so long as any
Lender remains an Impacted Lender, the Borrower may (in its discretion) apply
all or any portion to be specified by the Borrower of any optional reduction of
unused Commitments under Section 2.12(c) to the unused Commitments of such
Impacted Lender specified by the Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 2.12(c).

[Remainder of page intentionally left blank.]

 

97



--------------------------------------------------------------------------------

BORROWER: CIRCOR INTERNATIONAL, INC. By:   /s/ Frederic M. Burditt Name:  
Frederic M. Burditt Title:   Vice President, Chief Financial Officer, and
Treasurer SUBSIDIARY GUARANTORS: CIRCOR AEROSPACE, INC. By:   /s/ Frederic M.
Burditt Name:   Frederic M. Burditt Title:   Vice President CIRCOR ENERGY
PRODUCTS, INC. By:   /s/ Frederic M. Burditt Name:   Frederic M. Burditt Title:
  Vice President CIRCOR, INC. By:   /s/ Frederic M. Burditt Name:   Frederic M.
Burditt Title:   Vice President CIRCOR BUSINESS TRUST By:   /s/ Frederic M.
Burditt Name:   Frederic M. Burditt Title:   Trustee

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

SAGEBRUSH PIPELINE EQUIPMENT CO. By:   /s/ Frederic M. Burditt Name:   Frederic
M. Burditt Title:   Vice President SPENCE ENGINEERING COMPANY, INC. By:   /s/
Frederic M. Burditt Name:   Frederic M. Burditt Title:   Vice President TEXAS
SAMPLING INC. By:   /s/ Frederic M. Burditt Name:   Frederic M. Burditt Title:  
Vice President CIRCOR IP HOLDING CO. By:   /s/ Frederic M. Burditt Name:  
Frederic M. Burditt Title:   Vice President CIRCOR INSTRUMENTATION TECHNOLOGIES,
INC. By:   /s/ Frederic M. Burditt Name:   Frederic M. Burditt Title:   Vice
President MOTOR TECHNOLOGY, INC. By:   /s/ Frederic M. Burditt Name:   Frederic
M. Burditt Title:   Vice President

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

DOPAK INC. By:   /s/ Frederic M. Burditt Name:   Frederic M. Burditt Title:  
Vice President CIRCOR GERMAN HOLDINGS, LLC By:   /s/ Frederic M. Burditt Name:  
Frederic M. Burditt Title:   Vice President LESLIE CONTROLS, INC. By:   /s/
Frederic M. Burditt Name:   Frederic M. Burditt Title:   Vice President CIRCOR
SECURITIES CORP. By:   /s/ Frederic M. Burditt Name:   Frederic M. Burditt
Title:   Vice President CIRCOR INDIA LLC By:   /s/ Frederic M. Burditt Name:  
Frederic M. Burditt Title:   Vice President

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Attn:   Mailcode: OH-01-27-0628

    KEYBANK NATIONAL ASSOCIATION

           127 Public Square

   

           Cleveland, OH 44144

    By:   /s/ Marcel Fournier     Name:   Marcel Fournier     Title:   Vice
President

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.     Bank of America, N.A. 100 Federal Street     Boston,
MA 02110    

MA5-100-08-13

 

Attn: Christopher S. Allen

Facsimilie: 312-453-4910

    By:   /s/ Christopher S. Allen     Name:   Christopher S. Allen     Title:  
Senior Vice President

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Address:   3 World Financial Center

    ROYAL BANK OF CANADA

                  200 Vesey St., 12 th Floor

   

                  New York, NY 10281

 

                  Attn: James F. Disher

                   Facsimile: 212-428-6460

        By:   /s/ James F. Disher     Name:   James F. Disher     Title:  
Authorized Signatory

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Address:   303 Peachtree Street

    SUNTRUST BANK

                   10th Floor

   

                   Atlanta, GA 30308

 

                  Attn: Steven Deily

                   Facsimile: 404-588-8833

        By:   /s/ Steven A. Deily     Name:   Steven A. Deily     Title:  
Managing Director

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Address:   19 Pleasant Street

    SOVEREIGN BANK

                  Woburn, MA 01801

   

 

                  Attn: Karen Ng

                   Facsimile: 781-935-5950

        By:   /s/ Karen Ng     Name:   Karen Ng     Title:   Vice President

[Signature Page to Circor Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1

Lenders and Commitments

 

Lender

   Revolving
Commitment    Revolving Facility
Percentage as of
the Closing Date  

KeyBank National Association

   $ 45,000,000    23.684 % 

SunTrust Bank

   $ 45,000,000    23.684 % 

Sovereign Bank

   $ 45,000,000    23.684 % 

Royal Bank of Canada

   $ 35,000,000    18.421 % 

Bank of America, N.A.

   $ 20,000,000    10.526 % 

Total:

   $ 190,000,000    100.00 % 

 



--------------------------------------------------------------------------------

SCHEDULE 2

MATERIAL AGREEMENTS

For specific details on material agreements, please reference the list of
Material Contracts under the “Exhibit” section in the Company’s most recent
Annual Report on Form 10-K and the Company’s most recent Quarterly Report on
Form 10-Q, in each case as filed with the United States Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.01

SUBSIDIARIES

Subsidiaries of Circor International, Inc.

Spence Engineering Company, Inc., a Delaware Corporation

Leslie Controls, Inc., a Delaware Corporation

Circle Aerospace, Inc., a Delaware Corporation

Circor Energy Products, Inc., an Oklahoma Corporation

Circor, Inc., a Massachusetts Corporation

Circor (Jersey) Ltd., a United Kingdom Company (80% ownership)

Circor Holdings, Inc., a Delaware Corporation

Circor Business Trust, a Massachusetts Business Trust

Dovianus B.V., a Netherlands Corporation

Texas Sampling Inc., a Texas Corporation

Patriot Holdings, Inc., a Colorado Corporation

Industria S. A., a French Limited Liability Company

Sagebrush Pipeline Equipment Co., an Oklahoma Corporation

Circor Luxembourg Holdings Sarl, a Luxembourg Limited Liability Company (32%
ownership)

Subsidiaries of Circor Aerospace, Inc.:

Circor IP Holding Co., a Delaware Corporation

Circor Instrumentation Technologies, Inc., a New York Corporation

Circor Luxembourg Holdings Sarl., a Luxembourg Limited Liability Company (less
than 1%)

Motor Technology, Inc., an Ohio Corporation

Subsidiaries of Circor Instrumentation Technologies, Inc.:

Circor German Holdings Management GmbH, a German Closed Corporation

Circor (Jersey) Ltd., a United Kingdom Company (20% ownership)

Circor Instrumentation Ltd., a United Kingdom Company

Dopak Inc., a Texas Corporation

Subsidiaries of Circor Energy Products, Inc.:

Circor Luxembourg Holdings Sarl., a Luxembourg Limited Liability Company
(approx. 68%)

Subsidiaries of Pibiviesse Srl:

De Martin Giuseppe & Figli Srl, an Italian Company

Suzhou KF Valve Co., Ltd., a Chinese Foreign Owned Enterprise

Subsidiaries of Circor (Jersey), Ltd.:

Circor German Holdings, LLC, a Massachusetts Limited Liability Company

Subsidiaries of Circor German Holdings, LLC:

Circor German Holdings GmbH & Co. KG, a German Private Company

Subsidiaries of Circor German Holdings GmbH & Co. KG



--------------------------------------------------------------------------------

Hoke Handelsgesellschaft GmbH, a German Corporation

Regeltechnik Kornwestheim GmbH, a German Closed Corporation

Subsidiaries of Regeltechnik Kornwestheim GmbH:

RTK Control Systems Limited, a United Kingdom Corporation

Subsidiaries of Circor Business Trust:

Circor Securities Corp., a Massachusetts Corporation

Subsidiaries of Circor Luxembourg Holdings, Sarl:

CEP Holdings Sarl., a Luxembourg Limited Liability Company (6% ownership)

Circor Energy Products (Canada) ULC, an Alberta Unlimited Liability Company

Howitzer Acquisition Limited, a United Kingdom Corporation

Circor India Holdings BV, a Netherlands Corporation

Subsidiaries of Circor Energy Products (Canada) ULC:

CEP Holdings Sarl, a Luxembourg Limited Liability Company (94% ownership)

Subsidiaries of CEP Holdings, Sarl.

Pibiviesse Srl, an Italian Company

Subsidiaries of Howitzer Acquisition Limited:

Hale Hamilton (Valves) Limited, a United Kingdom Corporation

Subsidiaries of Hale Hamilton (Valves) Limited:

Cambridge Fluid Systems Limited, a United Kingdom Corporation

CFS Technology PTE Ltd., a Singapore Limited Company

Subsidiaries of Circor India Holdings BV:

Circor India LLC, a Delaware Limited Liability Company

Circor Flow Technologies India Private Ltd, an Indian Private Company

Subsidiaries of Industria S.A.:

Bodet/Socitec Aero, a French Corporation

Atlas Productions Sarl, a Moroccan Corporation

Subsidiaries of Atlas Productions Sarl:

Technoflux Sarl, a Moroccan Corporation (52% ownership)



--------------------------------------------------------------------------------

SCHEDULE 5.05

LITIGATION

Certain subsidiaries of the Company are engaged as defendants in numerous
product liability actions alleging personal injury from exposure to asbestos
fibers purportedly caused by the products of these subsidiaries. For more
specific details, please see the “Legal Proceedings” section in the Company’s
most recent Annual Report on Form 10-K and the Company’s most recent Quarterly
Report on Form 10-Q, in each case as filed with the United States Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.13

ENVIRONMENTAL MATTERS

Certain subsidiaries of the Company are engaged as defendants in numerous
product liability actions alleging personal injury from exposure to asbestos
fibers purportedly caused by the products of these subsidiaries. For more
specific details, please see the “Legal Proceedings” section in the Company’s
most recent Annual Report on Form 10-K and the Company’s most recent Quarterly
Report on Form 10-Q, in each case as filed with the United States Securities and
Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 5.14

ERISA

The Company’s subsidiary, Spence Engineering Company, Inc. (“Spence”), is party
to a collective bargaining agreement pursuant to which it makes contributions to
the I.A.M. and A. Labor Management Pension Fund, a multiemployer plan. The
current contribution rate is $8.00 per day but no more than $40 per week that an
employee receives pay.

The Company, effective July 1, 2006, froze its defined benefit pension plan and
enhanced its defined contribution 401(k) plan in lieu thereof. The Company also
recently terminated its non-qualified supplemental retirement plan (“SERP”) as
it related to certain “Tier 2” participants under the SERP and made
distributions to such participants of the amounts accrued.



--------------------------------------------------------------------------------

SCHEDULE 5.21(A)

SPECIFIC INDEBTEDNESS AGREEMENTS

Trust Indenture from Hillsborough County Industrial Development Authority to the
First National Bank of Boston, as Trustee, dated July 1, 1994 related to the
$4,765,000 Hillsborough County Industrial Development Authority Industrial
Development Revenue Refunding Bonds (Leslie Controls, Inc. Project), Series
1994.

Loan Agreement dated as of July 1, 1994 between the Hillsborough County
Industrial Development Authority, as issuer and Leslie Controls, Inc., related
to the $4,765,000 Hillsborough County Industrial Development Authority
Industrial Development Revenue Refunding Bonds (Leslie Controls, Inc. Project),
Series 1994.

Letter or Credit, Reimbursement and Guaranty Agreement dated as of March 3, 2004
among Leslie Controls, Inc., as Borrower, CIRCOR International, Inc., as
Guarantor, and Sun Trust National Bank as Letter of Credit Provider (relative to
the then outstanding $4,760,000 Leslie Controls IRB Project).

Pibivesse has credit facilities with the following institutions for the
following amounts (in Euros):

Banca di Legnano, credit facility in the amount of $5,400,000

San Paolo IMI, credit facility in the amount of $8,698,000

Banca Popolare Milano, credit facility in the amount of $4,200,000

Credito Bergamasco, credit facility in the amount of $6,150,000

Banca Nazionale Lavoro, credit facility in the amount of $5,750,000

Credito Italiano, credit facility in the amount of $5,388,000

Hale Hamilton Valves Ltd. has a credit facility with HSBC in the amount of
400,000 GBP

Cambridge Fluid Systems has a credit facility with HSBC in the amount of 100,000
GBP

Dovianus BV has a credit facility with ABN AMRO Bank N.V. in the amount of
1,000,000 EUR

Industria has credit facilities for the following amounts (in Euros):

Le Credit Lyonnais, credit facility in the amount of $150,000

Societe Generale, credit facility in the amount of $100,000

Bodet Aero has a loan with OSEO in the amount of 350,000 EUR as well as a credit
facility with Le Credit Lyonnais in the amount of 150,000 EUR

Atlas Productions has a loan with Credit Agricole in the amount of 99,000 EUR

Leslie Controls, Inc. has a promissory note in the amount of $110,200 payable to
Leslie Foundation.



--------------------------------------------------------------------------------

5.21(B)

SPECIFIC LIENS

Liens granted to the Trustee (as defined in such Loan Agreement) in connection
with that certain Loan Agreement dated as of July 1, 1994 between the
Hillsborough County Industrial Development Authority, as issuer and Leslie
Controls, Inc., relating to the $4,765,000 Hillsborough County Industrial
Development Authority Industrial Development Revenue Refunding Bonds (Leslie
Controls, Inc. Project), Series 1994.

Atlas Productions has a loan with Credit Agricole in the amount of 99,000 EUR
secured by machinery.



--------------------------------------------------------------------------------

SCHEDULE 7.03

PERMITTED LIENS

Liens granted to the Trustee (as defined in such Loan Agreement) in connection
with that certain Loan Agreement dated as of July 1, 1994 between the
Hillsborough County Industrial Development Authority, as issuer and Leslie
Controls, Inc., relating to the $4,765,000 Hillsborough County Industrial
Development Authority Industrial Development Revenue Refunding Bonds (Leslie
Controls, Inc. Project), Series 1994.

Atlas Productions has a loan with Credit Agricole in the amount of 99,000 EUR
secured by machinery.



--------------------------------------------------------------------------------

SCHEDULE 7.04

PERMITTED INDEBTEDNESS

Schedule 5.21A is incorporated by reference.

Circor Aerospace, Inc. is a party to capital leases for machinery and equipment
having a current outstanding value of $525,986 as of June 28, 2009.

Hale Hamilton Valves, Ltd. Is a party to capital leases for machinery and
equipment having a current outstanding value of $175,646 as of June 28, 2009.



--------------------------------------------------------------------------------

7.05

PERMITTED INVESTMENTS

Investments of the Loan Parties in their respective subsidiaries, as of the
Closing Date, as shown on Schedule 5.01.

The Company is party to an executed letter of intent pursuant to which the
Company intends to acquire 100% of the equity of Pipeline Engineering Limited
and its affiliates (collectively “PEI”) for approximately £2.0 million (plus
assumption of approximately £16.4 million in outstanding mortgage debt). The
acquisition is expected to close in late August or September 2009.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF

REVOLVING FACILITY NOTE

 

$_____________   July 29, 2009   Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[__________] (the “Lender”) the principal sum of
________________________________ ($____________) or, if less, the then unpaid
principal amount of all Revolving Loans (such term and each other capitalized
term used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) made by the Lender to the Borrower
pursuant to the Credit Agreement, in Dollars or in the applicable Designated
Foreign Currency and in immediately available funds, at the Payment Office on
the Revolving Facility Termination Date.

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.09 of the Credit Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of July 29, 2009, among the Borrower, the lenders from time
to time party thereto (including the Lender), SUNTRUST BANK, as Joint-Lead
Arranger, Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as
Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation Agent, BANK OF
AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL ASSOCIATION, as Joint-Lead
Arranger, Co-Bookrunner and as the Administrative Agent (as the same may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this Revolving Facility Note is
subject to mandatory repayment prior to the Revolving Facility Termination Date,
in whole or in part.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS REVOLVING
FACILITY NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

COMPETITIVE BID NOTE

 

$_____________   _______________, 20__   Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned, CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
[__________] (the “Lender”), on _____________, 20__, the principal amount of
[$_______________] [for a Competitive Bid Loan in a Foreign Currency, list
currency and amount of such Loan].

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate: _____% per annum (calculated on the basis of a year of _____ days
for the actual number of days elapsed).

Both principal and interest are payable in lawful money of ________________ to
the Lender at its office at _________________________ in same day funds.

This Competitive Bid Note is one of the Notes referred to in the Credit
Agreement, dated as of July 29, 2009, among the Borrower, the lenders from time
to time party thereto (including the Lender), SUNTRUST BANK, as Joint-Lead
Arranger, Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as
Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation Agent, BANK OF
AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL ASSOCIATION, as Joint-Lead
Arranger, Co-Bookrunner and as the Administrative Agent (as the same may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and is entitled to the benefits thereof and of the other Loan
Documents. As provided in the Credit Agreement, this Competitive Bid Note is
subject to mandatory repayment prior to maturity, in whole or in part.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Competitive Bid Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS COMPETITIVE BID NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
COMPETITIVE BID NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF

SWING LINE NOTE

 

$_____________   July 29, 2009   Cleveland, Ohio

FOR VALUE RECEIVED, the undersigned CIRCOR INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) the principal sum of [__________]
($___________) or, if less, the then unpaid principal amount of all Swing Loans
(such term and each other capitalized term used herein without definition shall
have the meanings ascribed thereto in the Credit Agreement referred to below)
made by the Swing Line Lender to the Borrower pursuant to the Credit Agreement,
in Dollars and in immediately available funds, at the Payment Office, on the
Swing Loan Maturity Date applicable to each such Swing Loan.

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times provided in Section 2.09 of the Credit Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of July 29, 2009, among the Borrower, the lenders from time to time
party thereto (including the Lender), SUNTRUST BANK, as Joint-Lead Arranger,
Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as Co-Syndication Agent,
ROYAL BANK OF CANADA, as Documentation Agent, BANK OF AMERICA, N.A., as Managing
Agent and KEYBANK NATIONAL ASSOCIATION, as Joint-Lead Arranger, Co-Bookrunner
and as the Administrative Agent (as the same may be amended, restated or
otherwise modified from time to time, the “Credit Agreement”), and is entitled
to the benefits thereof and of the other Loan Documents. As provided in the
Credit Agreement, this Swing Line Note is subject to mandatory repayment prior
to the Swing Loan Maturity Date applicable to each Swing Loan, in whole or in
part.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SWING LINE
NOTE, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-3



--------------------------------------------------------------------------------

EXHIBIT B-1

NOTICE OF BORROWING

________________, 20__

KeyBank National Association,

    as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________

 

  Re: Notice of Borrowing

Ladies and Gentlemen:

The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of July 29, 2009 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
SUNTRUST BANK, as Joint-Lead Arranger, Co-Bookrunner and Co-Syndication Agent,
SOVEREIGN BANK, as Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation
Agent, BANK OF AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL
ASSOCIATION, as Joint-Lead Arranger, Co-Bookrunner and as the Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.06(b) of
the Credit Agreement, that the undersigned hereby requests one or more
Borrowings under the Credit Agreement, and in that connection therewith sets
forth on Annex 1 hereto the information relating to each such Borrowing
(collectively the “Proposed Borrowing”) as required by Section 2.06(b) of the
Credit Agreement.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty is and will
be true and correct in all qualified respects), before and after giving effect
to the Proposed Borrowing and to the application of the proceeds thereof, as
though made on such date, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects
(except that if any such representation or warranty contains any materiality
qualifier, such representation or warranty was true and correct in all qualified
respects) as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-4



--------------------------------------------------------------------------------

Annex 1

to

Notice of Borrowing

 

 

 

  1. The Business Day of the Proposed Borrowing is [____].

 

  2. The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base
Rate Loan[s]] [Eurodollar Loan[s]] [Foreign Currency Loan[s]] [Swing Loan[s]].

 

  3. The Aggregate amount of [the] [each] Loan is [as follows]:

 

  (a) [Base Rate Loan: $____.]

 

  (b) [Eurodollar Loan: $_____.]

 

  (c) [Foreign Currency Loan: $____.]

 

  (e) [Swing Loan: $____.]

 

  4. [The Interest Period for the [respective] Loan is [set forth below opposite
such Loan]:

 

  (a) [Eurodollar Loan: ___________.]

 

  (b) [Foreign Currency Loan: ___________.]

 

  5. [The Designated Foreign Currency for the Foreign Currency Loan[s] is
___________.]

 

  6. [The Swing Loan Maturity Date for the Swing Loan[s] is _____________.]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT B-2

NOTICE OF

COMPETITIVE BID BORROWING

________________, 20__

KeyBank National Association,

    as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________

 

  Re: Notice of Competitive Bid Borrowing

Ladies and Gentlemen:

The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation, refers to
the Credit Agreement, dated as of July 29, 2009 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the lenders from time to time
party thereto, SUNTRUST BANK, as Joint-Lead Arranger, Co-Bookrunner and
Co-Syndication Agent, SOVEREIGN BANK, as Co-Syndication Agent, ROYAL BANK OF
CANADA, as Documentation Agent, BANK OF AMERICA, N.A., as Managing Agent and
KEYBANK NATIONAL ASSOCIATION, as Joint-Lead Arranger, Co-Bookrunner and as the
Administrative Agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.03(b) of the Credit Agreement that the undersigned hereby requests a
Competitive Bid Borrowing under the Credit Agreement, and in that connection
sets forth the terms on which such Competitive Bid Borrowing (the “Proposed
Competitive Bid Borrowing”) is requested to be made:

 

(i)     Date of Competitive Bid Borrowing

  _______________________   

(ii)    Amount of Competitive Bid Borrowing

  _______________________   

(iii)  [Maturity Date] [Interest Period]

  _______________________   

(iv)   Interest Rate Basis

  _______________________   

(v)    Day Count Convention

  _______________________   

(vi)   Interest Payment Date(s)

  _______________________   

(vii) Currency

  _______________________   

(viii)Borrower’s Account Location

  _______________________   

(ix)   ________________________

  _______________________   

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty is and will
be true and correct in all qualified respects), before and after giving effect
to the Proposed Borrowing and to the application of the proceeds thereof, as
though made on such date, except to the extent that such representations and
warranties expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects
(except that if any such

 

E-6



--------------------------------------------------------------------------------

representation or warranty contains any materiality qualifier, such
representation or warranty was true and correct in all qualified respects) as of
the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Competitive Bid Borrowing or from the application of
the proceeds thereof.

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-7



--------------------------------------------------------------------------------

EXHIBIT B-3

NOTICE OF

CONTINUATION OR CONVERSION

________________, 20__

KeyBank National Association,

    as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________

 

  Re: Notice of Continuation or Conversion

Ladies and Gentlemen:

The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of July 29, 2009 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
SUNTRUST BANK, as Joint-Lead Arranger, Co-Bookrunner and Co-Syndication Agent,
SOVEREIGN BANK, as Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation
Agent, BANK OF AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL
ASSOCIATION, as Joint-Lead Arranger, Co-Bookrunner and as the Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.10(b) of
the Credit Agreement, that the undersigned hereby requests one or more
Continuations or Conversions of Loans, consisting of one Type of Loan, pursuant
to Section 2.10(b) of the Credit Agreement, and in that connection therewith has
set forth on Annex 1 hereto the information required pursuant to such
Section 2.10(b) of the Credit Agreement relating to each such Continuation or
Conversion.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Continuation or Conversion:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty is and will
be true and correct in all qualified respects), before and after giving effect
to the Continuation or Conversion, as though made on such date, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties were true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty was
true and correct in all qualified respects) as of the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Continuation or Conversion.

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-8



--------------------------------------------------------------------------------

Annex 1

to

Notice of Continuation or Conversion

 

 

 

  1. The Type[s] of Loan[s] to be [Continued] [Converted] [is a] [are]
[Eurodollar Loan[s]] [Foreign Currency Loan[s]].

 

  2. The date on which the [respective] Loan to be [Continued] [Converted] was
made is [set forth below opposite such Loan]:

 

  (a) [Eurodollar Loan: $____.]

 

  (b) [Foreign Currency Loan: $____.]

 

  3. The date on which the [respective] Loan is to be [Continued] [Converted] is
[set forth below opposite such Loan]:

 

  (a) [Eurodollar Loan: $____.]

 

  (b) [Foreign Currency Loan: $____.]

 

  4. The Aggregate amount of [the] [each] Loan is [as follows]:

 

  (a) [Eurodollar Loan: $____.]

 

  (b) [Foreign Currency Loan: $____.]

 

  5. [[The [new] Interest Period for the [respective] Loan is [set forth
opposite such Loan]:

 

  (a) [Eurodollar Loan: ___________.]

 

  (c) [Foreign Currency Loan: ___________.]]

 

  [6. The Type of Loan into which the [respective] Loan[s] [is] [are] to be
Converted is [set forth below opposite such Loan]:]

 

  (a) [Eurodollar Loan: ___________.]

 

  (c) [Foreign Currency Loan: ___________.]]

 

E-9



--------------------------------------------------------------------------------

EXHIBIT B-4

LC REQUEST

________________, 20__

KeyBank National Association,

    as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________

Ladies and Gentlemen:

The undersigned, CIRCOR INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), refers to the Credit Agreement, dated as of July 29, 2009 (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, the lenders from time to time party thereto,
SUNTRUST BANK, as Joint-Lead Arranger, Co-Bookrunner and Co-Syndication Agent,
SOVEREIGN BANK, as Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation
Agent, BANK OF AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL
ASSOCIATION, as Joint-Lead Arranger, Co-Bookrunner and as the Administrative
Agent.

Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
requests that KEYBANK NATIONAL ASSOCIATION, as LC Issuer, issue a Letter of
Credit on [____________, 20__] (the “Date of Issuance”) in the aggregate face
amount of [$_____________], for the account of ____________________ (the “LC
Obligor”).

The beneficiary of the requested Letter of Credit will be __________, and such
Letter of Credit will be in support of ___________ and will have a stated
termination date of _____________.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (except that if any such representation or warranty
contains any materiality qualifier, such representation or warranty is and will
be true and correct in all qualified respects), before and after giving effect
to the issuance of the Letter of Credit, as though made on such date, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties were
true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty was true and correct in all qualified respects) as of
the date when made; and

(B) no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

Copies of all documentation with respect to the supported transaction are
attached hereto in accordance with Section 2.05(b) of the Credit Agreement.

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-10



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

________________, 20__

KeyBank National Association,

    as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention: _______________

Each Lender party to the

    Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 29, 2009,
among CIRCOR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), SUNTRUST BANK, as
Joint-Lead Arranger, Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as
Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation Agent, BANK OF
AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL ASSOCIATION, as Joint-Lead
Arranger, Co-Bookrunner and as the Administrative Agent (as the same may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined).
Pursuant to Section 6.01(c) of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

(a) I am the duly elected Chief Financial Officer of the Borrower.

(b) I am familiar with the terms of the Credit Agreement, and I have made, or
have caused to be made under my supervision, a review of the financial condition
of the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

(c) The review described in paragraph (b) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate.

(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that if any such representation or warranty contains
any materiality qualifier, such representation or warranty is and will be true
and correct in all qualified respects) with the same effect as though such
representations and warranties had been made on and at the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties were
true and correct in all material respects (except that if any such
representation or warranty contains any materiality qualifier, such
representation or warranty was true and correct in all qualified respects) as of
the date when made.

(e) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 7.07 of the Credit Agreement, which calculations show
compliance with the terms thereof for the fiscal quarter of the Borrower ending
[__________].

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-11



--------------------------------------------------------------------------------

EXHIBIT D

CLOSING CERTIFICATE

CIRCOR INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), hereby
certifies that the officer executing this Closing Certificate is an Authorized
Officer (as defined in the Credit Agreement referred to below) of the Borrower
and that such officer is duly authorized to execute this Closing Certificate,
which is hereby delivered on behalf of the Borrower pursuant to Section 4.01(ix)
of the Credit Agreement, dated as of July 29, 2009 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement,” the
terms defined therein being used herein as therein defined), among the Borrower,
the lenders from time to time party thereto, SUNTRUST BANK, as Joint-Lead
Arranger, Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as
Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation Agent, BANK OF
AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL ASSOCIATION, as Joint-Lead
Arranger, Co-Bookrunner and as the Administrative Agent.

The undersigned further certifies that at and as of the Closing Date and both
before and after giving effect to the initial Borrowings under the Credit
Agreement and the application of the proceeds thereof:

1. no Default or Event of Default has occurred and is continuing;

2. all representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that if any such representation or warranty contains
any materiality qualifier, such representation or warranty is true and correct
in all qualified respects) with the same effect as though such representations
and warranties had been made on and as of the Closing Date, except to the extent
that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties were true and
correct in all material respects (except that if any such representation or
warranty contains any materiality qualifier, such representation or warranty was
true and correct in all qualified respects) as of the date when made;

3. all of the conditions precedent to the effectiveness of the Credit Agreement
set forth in Section 4.01 of the Credit Agreement have been satisfied or waived;
and

4. attached hereto as Annex 1 is a list of all Immaterial Subsidiaries and the
calculations demonstrating that such Subsidiaries comply with the definition of
“Immaterial Subsidiary” in Section 1.01 of the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be
executed by its [Insert title of Authorized Officer] thereunto duly authorized,
on and as of July 29, 2009.

 

 

Very truly yours,

 

CIRCOR INTERNATIONAL, INC.

By:

   

Name:

   

Title:

   

 

E-12



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

Date: ______________, 20__

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, Competitive Bid Loans, and Swing Loans and any
Participations in any of the foregoing included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other Loan Document and any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment Agreement, without representation or warranty by the
Assignor.

 

1.      Assignor:

______________________________

 

2.      Assignee:

______________________________

  [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.      Borrower:

CIRCOR INTERNATIONAL, INC.

 

4.      Administrative Agent:

KEYBANK NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement.

 

5.      Credit Agreement:

The Credit Agreement, dated as of July 29, 2009 (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the lenders from time to time party thereto, SUNTRUST BANK, as
Joint-Lead Arranger, Co-Bookrunner and Co-Syndication Agent, SOVEREIGN BANK, as
Co-Syndication Agent, ROYAL BANK OF CANADA, as Documentation Agent, BANK

 

1 Select as applicable.

 

E-13



--------------------------------------------------------------------------------

 

OF AMERICA, N.A., as Managing Agent and KEYBANK NATIONAL ASSOCIATION, as
Joint-Lead Arranger, Co-Bookrunner and as the Administrative Agent.

 

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders    Amount of Commitment/
Loans Assigned    Percentage Assigned of
Commitment/Loans3    CUSIP Number
(if any)    $                                     $                       
                    %       $                                    
$                                            %      
$                                     $                       
                    %   

 

[7. Trade Date: ______________]4

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

      Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

      Title:

Accepted:

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:

     

Name:

Title:

[CIRCOR INTERNATIONAL, INC.

    as the Borrower]5

 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

5 If required.

 

E-14



--------------------------------------------------------------------------------

By:

     

Name:

Title:

 

E-15



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement and
to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (v) if it is not a United States Person (as
defined in Section 7701(a)(30) of the Code), attached to this Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery

 

E-16



--------------------------------------------------------------------------------

of an executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to principles of conflicts of laws (other than section 5-1401 of the New
York General Obligations Law).

* * * * * * * * * * * *

 

E-17